  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 1 of 82 PAGEID #: 1398




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 JOSEPH PHILLIPS, et al.,                     :      Case No. 1:18-cv-541
                                              :
        Plaintiffs,                           :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 CITY OF CINCINNATI, et al.,                  :
                                              :
         Defendants.                          :

              ORDER GRANTING IN PART AND DENYING IN PART
                     DEFENDANTS’ MOTION TO DISMISS
              PLAINTIFFS’ THIRD AMENDED COMPLAINT (Doc. 51)

        This civil case is before the Court on Defendants City of Cincinnati (hereinafter

the “City” or “Defendant”) and Mayor John Cranley’s motion to dismiss Plaintiffs’ third

amended complaint (Doc. 51) and the parties’ responsive memoranda (Docs. 53, 55).

Plaintiffs claim that Defendants’ policy and custom of making homeless encampments

illegal throughout the City of Cincinnati violates their constitutional rights. Defendants

deny all liability.

                                   I.      OVERVIEW

        The measure of a just society is how it treats its most vulnerable members. One

can have a good debate on how to do that properly, but let us agree that it must be our

goal.

        Here, the City has determined to deal with the homeless (the unhoused) by

outlawing homeless encampments. This federal lawsuit inevitably followed. The City has

now moved to dismiss the lawsuit three times.
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 2 of 82 PAGEID #: 1399




       At this stage of the lawsuit, the Court must determine which, if any, of Plaintiffs’

eleven claims should be dismissed, and which, if any, should remain pending. That is,

which claims, if any, contain sufficient factual allegations, accepted as true, adequate to

state a claim to relief that is plausible on its face. Plausibility is not akin to a probability

requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully. At this stage of the lawsuit, the Court must view the complaint in the light

most favorable to Plaintiffs, and take all well-pleaded factual allegations as true.

       Recognizing that Plaintiffs have not proven anything yet, the Court decides in this

Order that Plaintiffs may now proceed on seven claims.

       The legal reasoning behind this determination is substantial and complex,

requiring over 80 pages of written work. Accordingly, in this Section I, the Court first

offers this short summary in attempted plain English.

       Plaintiffs have adequately pled (presented) an Eighth Amendment claim of cruel

and unusual punishment. (Count IV). The Eighth Amendment prohibits cruel and

unusual punishments. Jailing people for living in homeless encampments, if and when

there is no shelter available, could constitute cruel and unusual punishment. Plaintiffs

have provided enough facts to go forward on their claim that housing is not available for

some specific unhoused people, nor for all, and, therefore, jailing people for being

unhoused is cruel and unusual punishment.

       Plaintiffs have adequately presented that the Permanent Injunction making

homeless encampments illegal violates Plaintiffs’ First Amendment right to free speech.


                                                2
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 3 of 82 PAGEID #: 1400




(Count I (as narrowed)). The First Amendment protects citizens’ right to free speech.

Living outside in a homeless encampment could be considered an expression of free

speech. Here, Plaintiffs have provided enough facts to go forward on their claim that the

Cincinnati homeless encampments were an expression of free speech to call attention to

the crisis of the shortage of affordable housing shortage in Cincinnati, and that the

Permanent Injunction unlawfully restricts that expression.

        Plaintiffs have adequately presented a claim for violation of the constitutional

right to travel. (Count VI). The Fourteenth Amendment promises citizens the virtually

unfettered ability to lawfully and freely travel. Citing and arresting unhoused persons for

sleeping in public spaces could violate the right to travel by denying unhoused people the

necessity of a safe place to sleep, rest, and recuperate. Plaintiffs have provided enough

facts to go forward on their claim that the bar on homeless encampments, if and when

housing is not available for certain specific unhoused individuals, nor for all, unlawfully

burdens the right to travel.

        Plaintiffs have adequately presented a Fourteenth Amendment substantive due

process claim. (Count VIII). The Fourteenth Amendment protects citizens from state

actions that increase their risk of harm (i.e., a state-created danger). If the City is

requiring the homeless to vacate well-lit and high-traffic public land, or go to jail, when

housing is not available for some specific unhoused people, nor for all, and taking and

destroying their tents, tarps, blankets, clothing, and other property, then the City may be

creating an unlawful state-created danger for the homeless. Plaintiffs have provided




                                               3
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 4 of 82 PAGEID #: 1401




enough facts to go forward on their claim that the City’s bar on homeless encampments is

an unlawful state-created danger in violation of the Fourteenth Amendment.

       Plaintiffs have adequately presented a Fourteenth Amendment procedural due

process claim. (Count III). The Fourteenth Amendment protects citizens from having

their life, liberty, or property taken away without due process (i.e., it requires fairness in

process). Confiscating or destroying property without fair notice could be a due process

violation. Here, Plaintiffs have provided enough facts to go forward on their claim that

the City has failed to provide adequate notice regarding the collection or destruction of

their property.

       Plaintiffs have adequately presented a claim that Ohio’s criminal trespass statute,

Ohio Revised Code § 2911.21(A)(1)(B), is unconstitutionally vague as applied to

persons, including Plaintiffs, who seek shelter on public property. (Count X). A statute

may be unconstitutionally vague if it does not provide adequate notice to citizens that

they might be subjected to a loss of personal liberty or property for engaging in a certain

activity. Plaintiffs have provided sufficient facts to go forward on their claim that Ohio’s

criminal trespass statute may be unconstitutionally vague, as applied to them by the City,

for not providing adequate notice that individuals may be deprived of liberty or property

interests for sheltering in a public space.

       Plaintiffs have adequately presented a Monell liability claim. (Count IX). Monell

liability allows citizens to hold a municipality responsible for policies and customs that

lead to a constitutional violation. If the City has a policy or custom of evicting and

arresting unhoused persons residing in homeless encampments, that leads to or causes


                                               4
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 5 of 82 PAGEID #: 1402




constitutional violations, the City could be liable. Plaintiffs have provided sufficient facts

to go forward on their claim that the City has a policy or custom of evicting and arresting

unhoused persons who cannot secure shelter, and that the City’s policy or custom has

violated Plaintiffs’ constitutional rights.

         Plaintiffs have not proven anything yet … nor are they required to at this stage of

the lawsuit.

         However, based on Plaintiffs’ allegations in their Third Amended Complaint,

Plaintiffs are entitled to proceed to discovery (collection of evidence) and subsequent

summary judgment proceedings (motions for judgment without trial) on these seven

claims.

         After summary judgment proceedings, if any of Plaintiffs’ seven claims survive,

those claims shall proceed to trial by jury. 1




1
    In this Order, the Court also dismisses five of Plaintiffs’ claims:
Count I: That portion of Count I which alleges that Policy 12.111 violates Plaintiffs’ First
Amendment right to free speech fails and is dismissed.
Count II: Plaintiffs’ Fourth Amendment unreasonable seizure claim fails and is dismissed.
Count V: Plaintiffs’ claim brought under the Equal Protection Clause is dismissed as forfeited.
Count VII: Plaintiffs’ claim brought under the Americans with Disabilities Act is dismissed as
forfeited.
Count XI: Plaintiffs fail to state a claim for sham legal process against the Mayor of Cincinnati
and is dismissed. Accordingly, Mayor Cranley is dismissed as a Defendant. The single
remaining Defendant is the City of Cincinnati.

                                                    5
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 6 of 82 PAGEID #: 1403




                           II.    FACTUAL BACKGROUND

       For purposes of Defendants’ motions to dismiss, the Court must: (1) view the

complaint in the light most favorable to Plaintiffs, and (2) take all well-pleaded factual

allegations as true. Bickerstaff v. Lucarelli, 830 F.3d 388, 396 (6th Cir. 2016).

       On May 29, 2019, this Court granted in part and denied in part Plaintiffs’ motion

for leave to file a third amended complaint. (Doc. 46). Plaintiffs’ third amended

complaint joins Patrick T. Chin and the Greater Cincinnati Homeless Coalition as

Plaintiffs and joins Cincinnati Mayor John J. Cranley as a defendant. (Doc. 47).

Plaintiffs Joseph Phillips and Patrick Chin are Cincinnati residents who have been

without shelter for ten and three years, respectively. (Id. at ¶¶ 51, 52). Both Plaintiffs

have been threatened with arrest for living outdoors. (Id. ¶¶ 51, 52, 62). Phillips and

Chin bring this action on behalf of themselves and similarly situated residents of

Cincinnati and Hamilton County who experience homelessness, lack fixed nighttime

shelter, and who have been threatened with arrest or have been arrested pursuant to the

City’s enforcement of its homeless encampment policy. (Id. at ¶ 89). The third named

Plaintiff, the Greater Cincinnati Homeless Coalition, is a non-profit organization whose

mission is to end homelessness, focusing on Hamilton County and the City of Cincinnati.

(Id. at ¶ 53).

       Plaintiffs’ action against Mayor Cranley and the City of Cincinnati seeks

declaratory and injunctive relief. Plaintiffs seek a declaration that the City’s policy

governing “police interaction with homeless encampments” (“Policy 12.111”) violates

the First, Fourth, Eighth, and Fourteenth Amendments to the United States Constitution.


                                              6
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 7 of 82 PAGEID #: 1404




(Id. at 31). In addition, Plaintiffs seek to enjoin the City from “arresting citizens

experiencing homelessness” and “seizing or destroying their property” pursuant to Policy

12.111 and/or a Permanent Injunction issued by the Hamilton County Court of Common

Pleas prohibiting homeless encampments. (Id. at ¶¶ 1-2). Plaintiffs also seek

compensatory damages for their lost, damaged, or destroyed property. (Id. at 31).

       Without access to shelter, Plaintiffs Phillips and Chin have lived at various

outdoor locations. (Id. at ¶¶ 51, 52). Joseph Phillips has resided at upwards of 100

outside locations but has had to abandon those locations because the police forced him to

move or be arrested. (Id. at ¶ 51). For a time, Patrick Chin resided at an encampment

with other homeless residents located along Fort Washington Way in Cincinnati, before

the City threatened him with arrest and destroyed his property on July 27, 2018. (Id. at

¶¶ 52, 62). Both Chin and Phillips have also resided at a homeless encampment on Third

Street in Cincinnati. (Id. at ¶¶ 51, 52).

       On July 27, 2018, “the City threatened with arrest the citizens living in the Fort

Washington Camp and then destroyed their property, without regard for whether it was

bona fide trash . . . .” (Id. ¶ 62). Plaintiff Chin was residing at the Fort Washington

Camp at the time, and the City seized or destroyed all of his personal belongings during

the forced evacuation. (Id. at ¶ 52).

       On July 31, 2018, the City distributed notices at the Third Street Camp advising

that the area would be “closed for cleaning and maintenance” on August 3, 2018 at 2 p.m.

(Id. at ¶ 64). The notice ordered residents to vacate and informed that any personal

property left behind would be considered abandoned. (Id.). On August 3, 2018, Joseph


                                              7
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 8 of 82 PAGEID #: 1405




Phillips filed the instant action in federal court seeking a temporary restraining order to

prevent the City from evacuating the Third Street encampment and discarding its

residents’ possessions. (See Doc. 2).

         The original complaint challenged the constitutionality of the City’s enforcement

of Policy 12.111, a policy governing “police interaction with homeless encampments.”

(Doc. 1, Doc. 47-1 at 2-4). Policy 12.111 permits the police to arrest individuals living in

a “homeless encampment” for trespassing after providing 72 hours’ notice. (Doc. 47-1 at

2). The Policy defines a homeless encampment as a “tent city” or “group of individuals

living together in a public area.” (Id.). It further states that a homeless encampment may

consist of a single person and that an encampment will generally include some type of

shelter, such as a tent or “lean-to” made of cardboard. (Id.) (emphasis added).

         Citing health and safety concerns, Mayor Cranley defended the evacuation,

releasing the following statement: “[a]llowing activists to organize homeless camps in

public rights-of-way poses a direct threat to public health and safety for those staying in

encampments, and people who visit and work near these areas . . . . This is a public health

emergency and we are required to respond in a way that ensures safety.” (Doc. 47 at

¶ 63).

         On August 3, 2018, following a public hearing, this Court denied Phillips’ motion

for a temporary restraining order enjoining the evacuation of the Third Street Camp.

(Doc. 4). Focusing on Plaintiff’s claim that the encampment constituted political speech

protected by the First Amendment, the Court found that Plaintiff failed to demonstrate a

high likelihood of success on the merits. (Id.). Important to the Court’s ruling was the


                                              8
  Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 9 of 82 PAGEID #: 1406




temporary nature of the evacuation, with residents able to return within a couple of hours.

(Id. at 4–§5). Consequently, the Third Street camp residents left, the City cleaned the

area, and the residents returned. Plaintiffs allege that during the course of this first

evacuation, the City did not gather any evidence of human waste in or near the camp or

discover evidence of illegal drug use by the camp’s residents. (Doc. 47 at ¶ 66).

       The Cincinnati Mayor, John Cranley, and Hamilton County Prosecutor, Joe

Deters, then filed an allegedly coordinated lawsuit in state court that culminated in a

permanent injunction banning homeless encampments within the limits of Hamilton

County. Prior to the Prosecutor’s initiation of the state lawsuit, Mayor Cranley released

the following statement:

       It is unacceptable that individuals and activists continue to illegally
       camp with tents in the right-of-way. This presents a clear and
       present health and safety hazard to homeless individuals and the
       general public. The city is working hard to end this. This afternoon,
       I also asked for and have obtained the assistance of Hamilton County
       Prosecutor Joe Deters. Prosecutor Deters will be filing actions in
       state court and we will file motions in federal court. I thank
       Prosecutor Deters for his help in this matter. Together we will
       continue to pursue all strategies to end this unsafe practice. I ask for
       patience as we pursued [sic] appropriate court orders.

(Id. at ¶ 67; Doc. 47-1 at 130). Three days later, on August 6, 2018, Prosecutor Deters

filed a complaint on behalf of the State of Ohio against the City of Cincinnati in the

Hamilton County Court of Common Pleas seeking a declaration that the “the activity

currently being permitted in the area of the City of Cincinnati south of Central Parkway

to the Ohio River is a nuisance” and requesting a permanent injunction “remov[ing] from

the area” all persons and property constituting the nuisance, to be enforced by the City.



                                               9
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 10 of 82 PAGEID #: 1407




(Doc. 47 at ¶ 68; 47-1 at 133–34). Along with the complaint, Prosecutor Deters filed a

motion for an ex parte temporary restraining order to close the encampment. (Doc. 47-1

at 138–144).

         Affidavits were submitted in support of the complaint from the city police captain,

Michael Neville, the assistant to the city manager, Kelly Carr, and the interim health

commissioner, Marilyn Crumpton. (Doc. 47 at ¶¶ 69–71). The affidavits refer to various

complaints made about the Third Street camp, photographs depicting alcohol abuse at the

site, and reports from the police department and health department concerning unsanitary

conditions and drug use; however, no actual documentation was attached to the affidavits.

(Id.). In addition, as Plaintiffs point out, the health commissioner’s affidavit merely

refers to risks and concerns associated with those experiencing homelessness generally,

without identifying health issues posed by the Third Street camp in particular. (Id. at

¶ 71).

         The Hamilton County Court of Common Pleas granted the prosecutor’s motion for

a temporary restraining order that same day, ordering that the encampment located “south

of Central Parkway to the Ohio River . . . be cleared through any lawful means

necessary[,] including arrest,” and that all items remaining on the premises be stored or

discarded. 2 (Id. at ¶ 73; Doc. 47-1 at 172-176).

         The residents of the Third Street camp complied with the order and, beginning at

approximately 9:00 p.m. on August 6th, relocated north of Central Parkway. (Doc. 47 at


2
 The case was assigned to Judge Robert Ruehlman, who was that month’s equity judge, as
Defendants were aware.

                                              10
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 11 of 82 PAGEID #: 1408




¶ 74). The following day, in response to the camp’s relocation, Prosecutor Deters filed a

motion to amend the restraining order, which the Court of Common Pleas granted,

thereby expanding the prohibited area “to include the additional area between I-71 and I-

75 on the East and West and St. Route 562 to the North.” (Id. at 75; Doc. 47-1 at 179–

83).

       Facing another forced move, Plaintiff Phillips filed a second motion for temporary

restraining order in this Court on August 7, 2018. (Doc. 7). Following a hearing on

August 8, 2018, the Court denied Plaintiff’s motion. (Doc. 19). This time, Plaintiff’s

motion focused on an Eighth Amendment claim of cruel and unusual punishment, and the

Court found that Plaintiff failed to demonstrate a high likelihood of success on the merits

having not adequately demonstrated that space was not available for him at a Cincinnati

shelter. (Doc. 19 at 5–6).

       Consequently, the camp residents relocated for a second time, this time to Gilbert

Avenue—outside the restricted area. (Doc. 47 at ¶ 78). The County prosecutor again

moved to amend the temporary restraining order, this time seeking to enjoin

encampments in “the entire geographic area of Hamilton County, Ohio” to be enforced

“only so long as there is shelter space available.” (Doc. 47 at ¶ 79; Doc. 47-1 at 186).

The second amended temporary restraining order was entered on August 9, 2018, and

that night shortly before 10:00 p.m., Cincinnati Police forced the residents to evacuate

Gilbert avenue under threat of arrest. (Doc. 47 at ¶ 79).

       The residents relocated for a third time, settling on private property located at

Thirteenth Street and Republic Avenue. (Id.). Soon thereafter, Mayor Cranley released a


                                             11
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 12 of 82 PAGEID #: 1409




statement threatening to arrest those encamped on Thirteenth and Republic. (Id. at ¶ 81).

On August 16th, the County Prosecutor and City submitted a proposed “Judgment Entry,

Order, and Permanent Injunction” (the “Permanent Injunction”). (Doc. 47-1 at 196–98).

The proposed order had been “negotiated” by the Prosecutor and City, stating that

“Relator and Respondent have been working together in an effort to come to an

agreement to avoid further litigation.” (Id.).

       The Permanent Injunction, entered the same day, found—based on agreed,

stipulated facts—that “illegal encampments” are “a moving nuisance.” (Doc. 47-1 at 7).

The injunction ordered the Hamilton County Sheriff and Cincinnati Police Department to

clear the encampments “through any lawful means necessary, including arrest” on public

property located within Hamilton County, as well as on privately owned “unlicensed

parks” within county limits. (Id. at 9–10). The injunction also ordered the County

Sheriff and City Police to “maintain these areas against their use as illegal

encampments.” (Id. at 9).

       Further, the injunction ordered the County Sheriff or City of Cincinnati to seize

any tent or shelter found within Hamilton County, storing them for a period of sixty days

and disposing of them if not claimed within that period. (Id.). All other remaining items

were to be inventoried and stored, with items “reasonably considered soiled or garbage”

discarded. (Id.).

       Finally, the injunction ordered the County Sheriff or City Police to provide a copy

of the order to any person found erecting a tent or shelter on public grounds, stating

“[s]hould that person refuse to comply after being given a copy of this order, they shall


                                             12
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 13 of 82 PAGEID #: 1410




be subject to arrest for contempt . . . .” (Id. at 10). Like the second amended temporary

restraining order, the Permanent Injunction orders enforcement “at all times that space is

available in shelters for the homeless.” (Id.). Thus, the Permanent Injunction effectively

banned sleeping outside with any protection from the elements in Hamilton County.

        Upon entry of the Permanent Injunction, the residents of the encampment at

Thirteenth Street and Republic Avenue agreed with the landowner to vacate the premises.

(Doc. 47 at ¶ 83). Since then, Plaintiff Phillips and Chin have refrained from setting up

tents and other structures open and obvious to the public for fear of arrest and loss of

property. (Id. at ¶ 85).

        Following entry of the Permanent Injunction, New Prospect Baptist Church, a

local religious organization that was not party to the original state action or injunction,

filed a separate lawsuit in the First District Court of Appeals seeking a writ of mandamus

and writ of prohibition challenging Judge Ruehlman’s authority to issue the county-wide

Permanent Injunction. 3 See State of Ohio ex rel. New Prospect Baptist Church v. Hon.

Robert P. Ruehlman, No. C-180591, 2019 WL 6977927 (Ohio Ct. App. Dec. 20, 2019).

New Prospect Baptist Church had offered its four-acre plot in the Roselawn

neighborhood of Cincinnati as a refuge for people experiencing homelessness and feared


3
 The Court takes judicial notice of the outcome of this state proceeding without converting the
motion to dismiss into one for summary judgment. Fed. R. Evid. 201; see Chase Bank U.S.A.,
N.A. v. City of Cleveland, 695 F.3d 548, 553 n.2 (6th Cir. 2012) (“We can take judicial notice of
developments in related ‘proceedings in other courts of record.’”) (quoting Walburn v. Lockheed
Martin Corp., 431 F.3d 966, 972 n.5 (6th Cir. 2005)); see also Buck v. Thomas M. Cooley Law
Sch., 597 F.3d 812, 186 (6th Cir. 2010) (“Although typically courts are limited to the pleadings
when faced with a motion under Rule 12(b)(6), a court may take judicial notice of other court
proceedings without converting the motion into one for summary judgment.”).



                                               13
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 14 of 82 PAGEID #: 1411




being subject to the Permanent Injunction. Id. at *1. On December 20, 2019, the state

court of appeals issued an order granting in part New Prospect’s petition for a writ of

prohibition and limiting the scope of the injunction in several ways. 4 Id.

        Relevant to the instant case, the state court of appeals found that the Permanent

Injunction was overbroad insofar as it attempted to prohibit non-parties like New

Prospect (who were not aiding or abetting the City) from providing space for the

homeless. Id. at *3. The court also found that the trial court acted outside its jurisdiction

by expanding the scope of the injunction beyond the limits of the City of Cincinnati to

include all of Hamilton County, as the City was the only named defendant. Id. Further,

the appellate court found the Permanent Injunction to be unauthorized to the extent that it

imposed additional health and safety requirements on private campsites beyond those

provided for by Ohio law, particularly for a campsite operator who “neither intends to

receive nor receive anything of value” from the camp. Id. at *4. With these

clarifications, the court of appeals concluded that Judge Ruehlman was otherwise

authorized by law to ban homeless encampments on public property within the City of

Cincinnati. Id. at *5.

        Plaintiffs’ third amended complaint seeks to enjoin the City from “arresting

citizens experiencing homelessness” and “seizing or destroying their property” and from

enforcing Policy 12.111 and/or the Permanent Injunction banning homeless



4
 As the opinion explains, a writ of prohibition permits a non-party to challenge a lower court’s
action on the basis that the court was acting beyond its jurisdiction. State of Ohio ex rel. New
Prospect Baptist Church, 2019 WL 6977927, at *1.

                                               14
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 15 of 82 PAGEID #: 1412




encampments. (Doc. 47 at ¶¶ 1–2). The complaint alleges that Cincinnati’s enforcement

of Policy 12.111 and/or the Permanent Injunction violates their constitutional rights under

the First, Fourth, Eighth, and Fourteenth Amendments. 5 Plaintiffs also bring a state-law

“sham legal process” claim against Mayor Cranley. Defendants move to dismiss each of

Plaintiffs’ claims under Federal Rule of Civil Procedure 12(b)(1) for lack of subject

matter jurisdiction, 12(b)(6) for failure to state a claim, or 12(7) for failure to join a

necessary party.

                             III.   STANDARD OF REVIEW

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) operates

to test the sufficiency of the complaint and permits dismissal of a complaint for “failure

to state a claim upon which relief can be granted.” To show grounds for relief, Federal

Rule of Civil Procedure 8(a) requires that the complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.”

        While Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Pleadings offering mere “‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). In




5
  The City moved to dismiss Plaintiffs’ claims brought under the Equal Protection Clause (Count
V) and the Americans with Disabilities Act (Count VII). Plaintiffs failed to address these claims
in their response brief. Accordingly, Counts V and VII are dismissed as forfeited. Thornton v.
City of Columbus, 171 F. Supp. 3d 702, 705 (S.D. Ohio 2016) (citing Humphrey v. United States
AG Office, 279 F. App’x 328, 331 (6th Cir. 2008)).

                                               15
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 16 of 82 PAGEID #: 1413




determining a motion to dismiss, “courts ‘are not bound to accept as true a legal

conclusion couched as a factual allegation[.]’” Twombly, 550 U.S. at 555 (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)). Further, the “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Id.

       Accordingly, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). A claim is plausible

where a “plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Plausibility “is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not ‘show[n]’—‘that the pleader is entitled to relief,’” and the claim shall be

dismissed. Id. at 679 (quoting) Fed. R. Civ. P. 8(a)(2)).

                                      IV.     ANALYSIS

       A.      The Permanent Injunction does not moot Plaintiffs’ claims

       The City makes a threshold argument that Plaintiffs’ claims are moot because

Cincinnati’s Policy 12.111 governing police interaction with homeless encampments has

been “superseded” by the Permanent Injunction and is no longer in effect. (Doc. 51 at

12-13). In response, Plaintiffs assert that their claims have not been mooted by the

Permanent Injunction, which furthers the mission of Policy 12.111 and “increases the

threat of a violation of Plaintiffs’ rights . . . .” (Doc. 53 at 3–4).


                                                16
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 17 of 82 PAGEID #: 1414




       “[A] case is moot when the issues presented are no longer ‘live’ or the parties lack

a legally cognizable interest in the outcome.” Speech First, Inc. v. Schlissel, 939 F.3d

756, 767 (6th Cir. 2019) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)).

Plaintiffs’ third amended complaint challenges the City’s enforcement of Policy 12.111

and the Permanent Injunction, both of which embody the City’s policy of arresting people

experiencing homelessness for sleeping in tents and makeshift shelters outside.

       It is at best unclear at this point how Policy 12.111 and the Permanent Injunction

interact. At times, the City argues that Policy 12.111 is no longer in effect following the

state court’s entry of the Permanent Injunction. (See Doc. 51 at 36). Yet, at other times,

it states that “Policy 12.111 provides guidance with respect to [the injunction’s]

enforcement.” (Doc. 51 at 25). Construing the complaint in the light most favorable to

Plaintiffs, the Court is not persuaded at this time that Cincinnati has ceased enforcing

Policy 12.111.

       It is true that a case may become moot when a change in policy amounts to a

“voluntary cessation” of the challenged conduct such that there is “no reasonable

expectation that the alleged violation will recur.” Speech First, Inc, 939 F.3d at 767

(citing Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979)). Yet, voluntary cessation

“does not, as a general rule, moot a case,” and a defendant that is a public entity must, at

a minimum, indicate that there has been a genuine change in policy. Id. at 767–68. Here,

the City makes a technical argument that Policy 12.111 is no longer in effect, and that

Plaintiffs must challenge the Permanent Injunction. The City does not so much as allege

that the Permanent Injunction has in substance altered Cincinnati’s policy regarding


                                             17
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 18 of 82 PAGEID #: 1415




homeless encampments such that there is “no reasonable expectation that the alleged

violation[s] will recur.” Speech First, Inc., 939 F.3d at 767. Consequently, the City’s

argument that Plaintiffs’ claims were mooted by the Permanent Injunction is not

persuasive. 6

        B.      Abstention

        Bound up with the City’s mootness argument, is a separate argument that “[e]ven

were this case not moot under Article III, principles of federalism and comity counsel

against exercising federal jurisdiction until Plaintiffs exhaust their remedies in state

court.” (Id. at 14). Along those lines, the City asserts that the Court should dismiss the

case without prejudice or hold the federal action in abeyance to allow Plaintiffs to

challenge the injunction in state court. (Id. at 13). Elaborating on this point in their reply

brief, the City states that Plaintiffs’ failure to intervene in the underlying state court

litigation “does not entitle them to skirt their obligations to seek state court relief for

issues ordered by the state court or authorize this federal District Court to serve as the

appellate court for the permanent injunction.” (Doc. 55 at 2).

        The City appears to be invoking the jurisdictional Rooker-Feldman doctrine,

which “stands for the simple [ ] proposition that lower federal courts do not have

jurisdiction to review a case litigated and decided in state court; only the United States

Supreme Court has jurisdiction to correct state court judgments.” Gottfried v. Med.



6
  The City’s argument that “Plaintiffs should be required to join the Hamilton County Sherriff”
lacks merit in light of the state court of appeals’ decision limiting the scope of the Permanent
Injunction to the City of Cincinnati.

                                               18
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 19 of 82 PAGEID #: 1416




Planning Servs., 142 F.3d 326, 330 (6th Cir. 1998). Yet, the Rooker-Feldman doctrine

does not apply to suits in federal court brought by a party that was not involved in the

state court action. United States v. Cty. of Muskegon, 298 F.3d 569, 579 (6th Cir. 2002);

see also Van Hoven v. Buckles & Buckles, P.L.C., 947 F.3d 889, 892 (6th Cir. 2020)

(noting that Rooker-Feldman applies to the “narrow” set of “cases brought by state-court

losers complaining of injuries caused by state-court judgment . . .”) (quoting Exxon Mobil

Corp. v. Saudi Basic Indus., 544 U.S. 280, 284–91 (2005)). Plaintiffs were not a party to

the underlying state-court action between the County Prosecutor and City of Cincinnati;

therefore, the Rooker-Feldman doctrine does not bar Plaintiffs from challenging Policy

12.111 or the Permanent Injunction.

       It is possible that the City intended to argue that the Court should abstain from

hearing the case based on another of the many well-established abstention doctrines—i.e.,

Younger abstention or Colorado River abstention. But that is unlikely, both because the

City does not cite to any particular abstention doctrine by name, and because upon the

Court’s own review, none of the doctrines apply under the present circumstances.

Plaintiff was not a party to the state case resulting in the Permanent Injunction and there

are no ongoing state court proceedings. See Gottfried, 142 F.3d at 329 (finding

abstention under Younger v. Harris, 401 U.S. 37 (1971) and the Anti-Injunction Act

inapplicable where the plaintiff was a “stranger to the state proceedings”); id. (noting

abstention doctrine established by Colorado River Water Conservation District v. United

States, 424 U.S. 800 (1976) applicable only when there is an ongoing state proceeding

parallel to the federal case).


                                             19
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 20 of 82 PAGEID #: 1417




         The City’s statements suggesting the Court should dismiss or stay the case out of

concerns of federalism and comity more closely align with the principle recognized in

Gottfried, that under certain circumstances, a federal district court should refrain from

exercising its jurisdiction based on considerations of “equity, comity, and our federalist

judicial system” even though the case does not “precisely fit any of the jurisdictional

doctrines normally applicable.” Id. at 330.

         Yet, the City has not adequately raised an abstention argument pursuant to

Gottfried. It does not refer to Gottfried, and the only case the City cites to support its

statement concerning comity and federalism, at the close of its mootness argument, is an

out-of-circuit case applying the mootness doctrine, not abstention. (Doc. 51 at 14) (citing

In re Grand Jury Proceedings John Doe # 462, 757 F.2d 600 (4th Cir. 1985)). In fact,

the City does not invoke the term “abstention” at all in its briefs. It is therefore

unsurprising that Plaintiffs do not address the possibility of abstention in their response

brief.

         The Sixth Circuit has characterized abstention pursuant to Gottfried as non-

jurisdictional. See Cty. of Muskegon, 298 F.3d at 579. And generally, courts are not

obligated to address non-jurisdictional arguments that are not raised by the parties. See

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552 (6th Cir. 2008). Moreover, federal

courts treat abstention “as a limited carve-out to federal courts’ ‘virtually unflagging

obligation’ to exercise their jurisdiction.” See Hill v. Snyder, 878 F.3d 193, 205 (6th Cir.

2017) (discussing Younger abstention) (quoting Deakins v. Monaghan, 484 U.S. 193, 203

(1988)). This hesitancy to decline jurisdiction based on judge-made exceptions is


                                              20
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 21 of 82 PAGEID #: 1418




grounded in the “undisputed constitutional principle that Congress, and not the Judiciary,

defines the scope of federal jurisdiction within the constitutionally permissible bounds.”

Mason v. Lockwood, Andrews & Newnam, P.C., 842 F.3d 383, 394 (6th Cir. 2016)

(quoting in a parenthetical New Orleans Pub. Serv., Inc. v. Council of City of New

Orleans, 491 U.S. 350, 359 (1989)).

       Nevertheless, the Sixth Circuit has taken a forgiving approach to the forfeiture of

abstention arguments. For example, the Sixth Circuit has found that a defendant’s failure

to raise Younger abstention prior to defending the case on the merits does not preclude

that defendant from raising Younger at a later stage in the litigation. O’Neil v. Coughlan,

511 F.3d 638, 643 (6th Cir. 2008) (going so far as to suggest that waiver of Younger

abstention must be explicit); see also The Fifth Column, LLC v. Village of Valley View,

221 F.3d 1334, 2000 WL 799785, at *4 (6th Cir. June 13, 2000) (unpublished table

decision) (“Mere failure to raise the abstention issue is not sufficient to waive it.”);

Bellotti v. Baird, 428 U.S. 132, 143 n.10 (1976) (noting that Pullman abstention may be

raised sua sponte). It is possible the Sixth Circuit’s relaxed approach to the forfeiture of

abstention arguments is unique to Younger abstention which has been described as “the

broadest” form of abstention, requiring a court to decline jurisdiction absent

extraordinary circumstances. Beeman v. Stafford, 62 F.3d 1419, 1995 WL 456367, at *3

(6th Cir. 1995) (unpublished table decision). Additionally, unlike the defendant in

O’Neil who raised Younger abstention, albeit well into the litigation, here, Defendants

have not yet raised the argument. Nevertheless, out of an abundance of caution, the

Court will sua sponte address the issue of abstention under Gottfried in the alternative.


                                              21
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 22 of 82 PAGEID #: 1419




       The plaintiff in Gottfried, an anti-abortion protester, wanted to picket outside the

home, office, and abortion clinic of a physician. The physician, however, had obtained a

state-court injunction a decade earlier restricting picketing at those locations that

remained in effect. 142 F.3d at 328. Fearing arrest should the injunction be enforced

against her, the plaintiff filed suit requesting that a federal district court declare the

injunction unconstitutional and enjoin the city from enforcing the injunction against her.

Id. The Sixth Circuit found that none of the recognized abstention doctrines applied, as

the plaintiff had not been a party to the injunction and there was no ongoing state action.

Id. at 329–30. Yet, the court held that “equity, comity, and our federalist judicial system

require the federal court to give the state judge the first chance to bring the injunction into

compliance with constitutional law.” Id. at 330.

       In doing so, the Court relied on the rationale behind the Pullman abstention

doctrine, which “requires a federal court, faced with a constitutional challenge to an

uncertain state law, to defer the constitutional question and avoid a direct confrontation if

a decision from the state court ‘might avoid in whole or in part the necessity for federal

constitutional adjudication.’” Id. at 331 (quoting Harrison v. NAACP, 360 U.S. 167, 177

(1959)). Based on this principle of constitutional avoidance, the court held that “a federal

court should abstain when a nonparty to a state court injunction brings a First

Amendment challenge to the injunction in federal court before requesting relief from the

state court.” Id. at 332. The court further reasoned that such an approach would be the

most efficient, as it would allow the state court to take into consideration changes in the

law that had occurred over the past decade and to reassess the injunction’s continued


                                               22
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 23 of 82 PAGEID #: 1420




necessity and scope; recognizing that only the state court, and not the federal court,

would be capable of modifying the injunction. Id.

       Under the unique circumstances presented in the instant case, abstention pursuant

to Gottfried is not warranted. In Gottfried, over a decade had passed since entry of the

permanent injunction at issue, giving the court reason to believe that, if given the

opportunity, the state court that entered the injunction may find the injunction no longer

necessary or subject to meaningful amendment based on intervening changes in the law.

By contrast, the Plaintiffs here initiated this federal lawsuit challenging the

constitutionality of Cincinnati’s policy of arresting homeless people living in makeshift

shelters prior to entry of the Permanent Injunction that is now challenged in the third

amended complaint. This lessens the Gottfried court’s comity concern, as the Hamilton

County Court of Common Pleas was doubtlessly aware of Plaintiffs’ constitutional

concerns and crafted the Permanent Injunction accordingly. In this sense, the state court

has already had a first stab at molding an injunction compliant with the Constitution

based on the present state of the law. (Doc. 51 at 20 (“The fact that the permanent

injunction is in effect only when adequate shelter is available reflects a nuanced approach

to this complex societal concern.”)).

       In addition, the Gottfried court’s reasoning that sending the plaintiffs to state court

first would be more efficient, because the state court, unlike the federal court, would be

capable of amending the injunction, does not apply in this case. While Plaintiffs

similarly bring a First Amendment claim in this Court, they also raise among other

claims, an Eighth Amendment claim of cruel and unusual punishment alleging that “[i]n a


                                              23
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 24 of 82 PAGEID #: 1421




municipality without enough affordable housing or enough shelters, it is cruel and

unusual to search, seize, arrest, or imprison someone solely because they are homeless.”

(Doc. 47 at ¶ 128). Having alleged that there is inadequate shelter space in Cincinnati,

Plaintiffs are essentially arguing that under existing circumstances, the injunction cannot

be implemented in a constitutional manner. See Martin v. Boise, 920 F.3d 584, 617 (9th

Cir. 2019) (holding that “[S]o long as there is a greater number of homeless individuals in

a jurisdiction than the number of available beds in shelters, the jurisdiction cannot

prosecute homeless individuals for involuntarily sitting, lying, and sleeping in public.”)

(quotations, brackets, and citations omitted). Consequently, this is not a situation where

the plaintiff’s constitutional concerns can be alleviated by a mere tweaking of the terms

of the injunction. Moreover, based on the nature of Plaintiffs’ claims, the Court is not

concerned than permitting Plaintiffs to proceed in federal court would “thrust the federal

court into an unseemly, repetitive, quasi-systematic, supervisory role over administration

of the state court injunction . . . .” Gottfried, 142 F.3d at 331 (citing McKusick v. City of

Melbourne, Fla, 96 F.3d 478, 488 (11th Cir. 1996)).

       Also unlike in Gottfried, in this case, permitting the state court the first

opportunity to review its injunction would not likely resolve or moot Plaintiffs’

constitutional claims. In Gottfried, the injunction prohibiting picketing outside the

physician’s home and clinic was the only apparent source of the city’s policy of arresting

anti-abortion protesters who ran afoul of the injunction’s terms. Whereas, the City of

Cincinnati’s policy of arresting citizens experiencing homelessness sleeping under

makeshift shelters for trespassing predates entry of any state-court injunction. It is the


                                              24
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 25 of 82 PAGEID #: 1422




City’s pre-existing Policy 12.111 governing police interactions with the homeless that led

Plaintiff Phillips to initiate the instant lawsuit in federal court. Even assuming the state

court vacated the Permanent Injunction declaring “illegal encampments” a mobile

nuisance, Plaintiffs’ fear of arrest for sleeping outside with any sort of covering would

persist. Surely the Gottfried court did not envision states preempting federal jurisdiction

by initiating an action in state court for injunctive relief after a plaintiff files a federal

lawsuit challenging the constitutionality of a state policy. This would be inimical to “the

well-established principles that a plaintiff may maintain a § 1983 action without

exhausting state judicial remedies or state administrative remedies.” Daily Servs., LLC v.

Valentino, 756 F.3d 893, 900 (6th Cir. 2014) (citations omitted).

       In sum, the unique factual and procedural posture of the instant case do not present

the sort of concerns for comity and federalism present in Gottfried, and sending Plaintiffs

to state court would unlikely foster more efficient resolution of the case. This conclusion

is supported by the general wisdom that “where the litigation has already been long

delayed, or where it has seemed unlikely that resolution of the state-law question would

significantly affect the federal claim . . . abstention should not be required.” Anderson v.

Charter Twp. of Ypsilanti, 266 F.3d 487, 491 (6th Cir. 2001) (discussing Pullman

abstention) (quoting Harris Cty. Comm’rs Ct. v. Moore, 420 U.S. 77, 83-84 (1974)); see

also Quackenbush v. Allstate v. Ins. Co., 517 U.S. 706, 716 (1996) (noting that

abstention, in general, should be applied only in “exceptional circumstanced”).




                                                25
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 26 of 82 PAGEID #: 1423




         C.     Monell liability for Plaintiffs’ § 1983 claims

         Plaintiffs bring several constitutional challenges to the City’s policy of “citing,

arresting, or imprisoning homeless citizens” pursuant to Policy 12.111, the Permanent

Injunction, and/or Ohio law. (Doc. 47 at ¶ 157). While Plaintiffs allege Monell liability

pursuant to 42 U.S.C. § 1983 as a separate cause of action, § 1983 is merely a vehicle

through which Plaintiffs are able to bring their constitutional challenges against the City.

See Cash v. Hamilton Cty. Dep’t of Adult Prob., 388 F.3d 539, 542 (6th Cir. 2004).

Pursuant to Monell, a municipality may be sued under § 1983 when the municipality

implements a “policy or custom,” Monnell v. Dep’t of Soc. Servs., 436 U.S. 658, 694

(1978), that is the “moving force” responsible for the alleged injury. Board of Cty.

Comm’rs v. Brown, 520 U.S. 397, 404 (1997). Further, “a plaintiff must show that the

municipal action was taken with the requisite degree of culpability and must demonstrate

a direct causal link between the municipal action and the deprivation of federal rights.”

Brown v. Chapman, 814 F.3d 447, 462 (6th Cir. 2016) (quoting Board of Cty. Comm’rs v.

Brown, 520 U.S. at 404).

         There are four types of claims under which a municipality may be held liable for a

constitutional violation: “(1) the municipality’s legislative enactments or official agency

policies; (2) actions taken by officials with final decision-making authority; (3) a policy

of inadequate training or supervision; or (4) a custom of tolerance or acquiescence of the

federal right violations.” Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir.

2005).




                                               26
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 27 of 82 PAGEID #: 1424




       Plaintiffs have sufficiently alleged that the City has a policy of evicting residents

experiencing homelessness who are residing in tents or makeshift shelters on public

property. First, Policy 12.111, which appears to be an official policy of the Cincinnati

Police Department, provides that the police may arrest a person in a homeless

encampment and remove their possessions with 72-hours’ notice. (Doc. 47-1 at 2). As

noted above, it is not clear how Policy 12.111 interacts with the Permanent Injunction

based on the City’s conflicting representations. At this stage, the Court assumes that

Policy 12.111 remains a part of Cincinnati’s policy towards homeless residents. (See

Doc. 51 at 25, 36).

       Second, the complaint identifies the Permanent Injunction as a “policy” for

purposes of Monell liability. The Permanent Injunction issued by the Hamilton County

Court of Common Pleas orders the Cincinnati Police Department to clear “the illegal

encampments . . . through any lawful means necessary, including arrest” and also orders

the Cincinnati Police to maintain public spaces in the City against their use as illegal

encampments. (Doc. 47-1 at 9).

       The City argues that it does not have discretion regarding whether to enforce the

Permanent Injunction and that it cannot be liable for simply following orders. The

injunction orders the Cincinnati Police Department to clear homeless encampments and

maintain public space against future encampments. However, the injunction does not

usurp all of Cincinnati’s discretion with respect to whether and in what manner it is

enforced. The injunction specifically states that the policy is only to be enforced “at all

times that space is available in shelters for the homeless.” (Doc. 47-1 at 10). The City


                                             27
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 28 of 82 PAGEID #: 1425




has taken the position that there is always adequate shelter space available and has

therefore indicated its decision and intention to enforce the injunction. (See Doc. 51 at 25

(“[T]here was and is adequate shelter space for all individuals at encampments previously

subject to Policy 12.111.”)). The City has also described Policy 12.111 as “guidance” to

its implementation of the injunction—layering on its own interpretation and

implementation plan. (Doc. 51 at 25); see McKusick, 96 F.3d at 483–84 (finding Monell

liability adequately pled based on state court injunction that provided the municipality

with a level of discretion and where the municipality developed its own policy to guide

implementation of the injunction).

       Further, Plaintiffs’ allegation that the City welcomed the lawsuit filed by the

County Prosecutor, and the fact that the City jointly proposed and approved of the terms

of the Permanent Injunction, supports a finding that the City has adopted the Permanent

Injunction as its official policy towards homeless encampments. (Doc. 47-1 at 11, 196–

197); see Monell, 436 U.S. at 694 (holding that a local government may be sued for

“execution of a government’s policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official policy”).

       Third, Plaintiffs have alleged facts sufficient to support a finding that Cincinnati

has a “custom” of removing homeless encampments by threat of arrest. A “custom”

under Monell must “be so permanent and well settled as to constitute a custom or usage

with the force of law.” Cash, 388 F.3d at 543 (quoting Doe v. Claiborne Cty., 103 F.3d

495, 507 (6th Cir 1996)). Further, it must reflect a course of action deliberately chosen

from among various alternatives and must evince a “clear and persistent pattern.”


                                             28
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 29 of 82 PAGEID #: 1426




D’Ambrosio v. Marino, 747 F.3d 378, 387 (6th Cir. 2014). Plaintiff Phillips alleges that

he has sought shelter in hundreds of different outside locations, “but that he has had to

abandon those locations because police officers forced him to move or be arrested.”

(Doc. 47 at ¶ 51). Chin similarly alleges that he has been threatened with arrest while

sleeping at various locations downtown. (Doc. 47-1 at 18). The complaint also describes

how the City forcibly removed residents under threat of arrest at the Fort Washington

Camp on July 27, 2018, including Plaintiff Chin, and then proceeded to essentially chase

encampment residents across the City from Third Street to north of Central Parkway to

Gilbert Avenue to Thirteenth Street under threat of arrest. (Doc. 47 at ¶¶ 62, 74, 75, 78–

81). These facts support a finding that the City has a clear and persistent pattern of

evicting homeless residents living outside under threat of arrest.

       Construing the facts in the light most favorable to Plaintiffs, the third amended

complaint sufficiently alleges that the City has a policy or custom for purposes of Monell

liability. Whether Plaintiffs have alleged facts sufficient to support a finding that the

City’s policy or custom violates various provisions of the Constitution will be analyzed

separately below.

       D.     First Amendment

       The City asserts that Plaintiffs’ First Amendment free speech claim should be

dismissed because Plaintiffs’ conduct is not symbolic speech, and even if it were, the

City’s limitations on Plaintiffs’ conduct are narrowly tailored to protect the City’s

significant and/or compelling governmental interests. (Doc. 51 at 16–21). Plaintiffs’

third amended complaint alleges that “[b]y living on Third Street, along Fort Washington


                                             29
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 30 of 82 PAGEID #: 1427




Way, or anywhere open and obvious to other members of the public, Plaintiffs and

putative class members are engaged in symbolic political speech calling attention to the

City’s affordable housing crisis.” (Doc. 47 at ¶ 104). The complaint further alleges that

“[b]ecause Plaintiffs and putative class members are engaged in symbolic political speech

calling attention to the City’s affordable housing crisis, the City’s attempt to remove them

because their speech makes the City look bad, is a content-based restriction that violates

their First Amendment right to speak in a traditionally public forum.” (Id. at ¶ 106).

       The court will first address whether Plaintiffs have pled facts to support a

plausible finding that they were engaging in expressive conduct or symbolic speech

falling within the ambit of the First Amendment. While the Supreme Court has rejected

“the view that an apparently limitless variety of conduct can be labeled ‘speech,’” United

States v. O’Brien, 391 U.S. 367, 376 (1968), it is well-established that the First

Amendment’s protection “does not end at the spoken or written word,” Texas v.

Johnson, 491 U.S. 397, 404 (1989). To assess whether conduct is “sufficiently imbued

with elements of communication” such that it is protected by the First Amendment,

courts consider “the nature of [the plaintiff’s ] activity, combined with the factual context

and environment in which it was undertaken . . . .” Spence v. Washington, 418 U.S. 405,

409–10 (1974).

       More specifically, “[t]o bring a free-speech claim regarding actions rather than

words, claimants must show that their conduct ‘conveys a particularized message’ and

[that] ‘the likelihood is great that the message will be understood by those who view it.”

Blau v. Ft. Thomas Pub. Sch. Dist. 401 F.3d 381, 388 (6th Cir. 2005) (alternations


                                             30
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 31 of 82 PAGEID #: 1428




omitted) (quoting Spence, 418 U.S. at 411). This burden is “not a difficult one,” and the

Supreme Court has clarified that “a narrow, succinctly articulable message is not a

condition of constitutional protection.” Id. (quoting Hurley v. Irish-American Gay,

Lesbian & Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995)).

       Plaintiffs allege that by living in encampments on Third Street and Fort

Washington Way, and “anywhere open and obvious to other members of the public” they

are engaging in expressive conduct protected by the First Amendment. (Doc. 47 at

¶ 104). The complaint also asserts that by residing in these visually open spaces,

Plaintiffs are “calling attention to the City’s affordable housing crisis.” (Id. at ¶ 106).

Based on these allegations, Plaintiffs have sufficiently pled that by living in the

encampments, they were conveying a particularized message—that there is an affordable

housing crisis in Cincinnati.

       Drawing all inferences in favor of Plaintiffs, the complaint also demonstrates “a

great likelihood” that the message would be understood by those who viewed the

encampments. In Clark v. Community for Creative Non-Violence, the Supreme Court

assumed without deciding that “overnight sleeping in connection with [a] demonstration

is expressive conduct protected to some extent by the First Amendment.” 468 U.S. 288,

293 (1984). In addition, several courts have found that sleeping and/or camping in a

public park in connection with the “occupy” movement amounts to protected expressive

conduct. See, e.g., Occupy Columbia v. Haley, 738 F.3d 107, 118-19 (4th Cir. 2013);

Occupy Fort Myers v. City of Fort Myers, 882 F. Supp. 2d 1320, 1328 (M.D. Fla. 2011)

(“The conduct of tenting and sleeping in the park 24 hours a day to simulate an


                                              31
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 32 of 82 PAGEID #: 1429




‘occupation’ is intended to be communicative and in context is reasonably understood by

the viewer to be communicative”); Occupy Minneapolis v. Cty. of Hennepin, 866 F.

Supp. 2d 1062, 1069 (D. Minn. 2011); Watters v. Otter, 955 F. Supp. 2d 1178, 1185 (D.

Idaho 2013) (“The act of sleeping in the tents conveys a message of personal

commitment and sacrifice to the political cause that is not conveyed by the tent city

alone.”); see also Ft. Lauderdale Food Not Bombs v. City of Ft. Lauderdale, 901 F.3d

1235, 1238 (11th Cir. 2018) (finding food-sharing in public parks to be expressive

conduct protected by the First Amendment).

       Living outside in tents is not inherently expressive conduct, such that camping in

the woods is not likely to be understood to convey a message about a lack affordable

housing—or any other message. In this case, as in the “occupy” cases, the context of

Plaintiffs’ conduct tips it into First Amendment territory. The complaint describes that

up to forty people had been living along Fort Washington Way, and that at several

locations, including along Fort Washington and Third Street, people set up tents and

other makeshift shelters. (Doc. 47 at ¶¶ 49, 50). As the complaint describes, these

locations were purposefully open and obvious to the public, with some encampments

located in or near the City’s “central business district,” leading “the City’s more fortunate

citizens [to] feel[] . . . shame and guilt,” and drawing attention to the City’s housing

shortage. (Id. at ¶¶ 85, 104; Doc. 47-1 at 161, 177). The encampments brought media

attention, with the Mayor stating that “[a]llowing activists to organize homeless camps in

the public rights-of-way poses a direct threat to public health and safety . . . .” (Id. at ¶ 63

(emphasis added)). In a news article attached to the complaint, Josh Spring of the


                                              32
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 33 of 82 PAGEID #: 1430




Greater Cincinnati Homeless Coalition “told media the homeless were making a

symbolic political statement by being highly visible on a busy downtown street.” 7 (Doc.

47-1 at 128). In this context, considering the nature and location of the encampments, it

is plausible that observers very likely understood that the camps’ residents were

communicating a message about the City’s inability to provide sufficient affordable

housing.

        The City attempts to distinguish the facts of one “occupy” case, Freeman v.

Morris, in which the district court found that a “tent city” likely constituted symbolic

speech based on the fact that it was part of the national occupy movement. No. 11-cv-

452, 2011 WL 6139216, at *5–6 (D. Me. Dec. 12, 2011). The Court disagrees that

Plaintiffs’ conduct “shares none of the indicia of speech present in Freeman.” (Doc. 51

at 16). Like the occupy cases, the conduct at issue here is closely tied to the Plaintiffs’

message. In Freeman, the plaintiffs set up a 24-hour-a-day tent city to “occupy” Capital

Park in Augusta, Maine with the intention of symbolizing “a permanent occupation that

‘challeng[ed] corporations’ permanent occupation of the government.’” 2011 WL

6139216, at *1. Similarly, living in tents in downtown Cincinnati is connected to

Plaintiffs’ message that there is an affordable housing shortage.




7
  Courts assessing a motion to dismiss may consider “exhibits attached [to the complaint], public
records, items appearing in the record of the case and exhibits attached to defendant’s motion to
dismiss so long as they are referred to in the complaint and are central to the claims contained
therein” without converting the motion to one for summary judgment. Rondigo, LLC v. Twp. of
Richmond, 641 F.3d 673, 681 (6th Cir. 2011).

                                               33
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 34 of 82 PAGEID #: 1431




       The City also points to Phillips’ and Chin’s statements that they chose to live in

the homeless encampments for pragmatic reasons (safety in numbers, closeness to

services, etc.) contained in affidavits attached to the complaint. That there were practical

benefits to living in an encampment do not undercut their symbolic value. As discussed

above, the third amended complaint alleges that the encampments were intended to call

attention to the City’s affordable housing crisis. (Doc. 47 at 20). At this stage, the Court

accepts those well-pled allegations as true.

       Plaintiffs provide additional factual details in their response brief, including that

on August 3, 2018, Plaintiffs, the putative class members, and other activists and

sympathizers held banners and placards in protest of their imminent eviction. (Doc. 53 at

7). Yet, those details are not contained in the complaint, and thus, the Court does not

consider them for purposes of evaluating the City’s motion to dismiss. See Johnson v.

Metro. Gov’t of Nashville & Davidson Cty., 502 F. App’x 523, 541–42 (6th Cir. 2012)

(“The Court may not . . . take into account additional facts asserted in a memorandum

opposing the motion to dismiss, because such memoranda do not constitute pleadings

under Rule 7(a)”) (quoting in a parenthetical Moore’s Federal Practice § 12.34).

Regardless, it is plausible that Plaintiffs were engaging in symbolic speech without these

details.

       As a further note, the City appears to misunderstand the nature of Plaintiffs’ First

Amendment claim based on its assertion that the additional facts related to August 3,

2018 clarify that Plaintiffs’ First Amendment claim relates only to their speech on that

day. (Doc. 55 at 7). To the contrary, the complaint alleges that plaintiffs were engaged


                                               34
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 35 of 82 PAGEID #: 1432




in protected conduct on other days and at other locations: “By living on Third Street,

along Fort Washington Way, or anywhere open and obvious to other members of the

public, Plaintiffs and putative class members are engaged in symbolic speech . . . .”

(Doc. 47 at ¶ 104). Moreover, Plaintiffs are not seeking damages for a single, past First

Amendment violation, but are rather bringing an as-applied challenge to prevent further

injury by enjoining the City from enforcing Policy 12.111 and the Permanent Injunction.

(See id. at ¶ 110) (“In the absence of the injunctive relief sought, Plaintiffs and the

putative class will either refrain from protected speech, or be cited and arrested in

violation of their First Amendment right . . . .”).

        Next, the Court will analyze whether Plaintiffs have adequately pled a First

Amendment claim in light of the City’s argument that even assuming Plaintiffs’ conduct

is protected by the First Amendment, the Permanent Injunction and/or Policy 12.111 are

constitutional restrictions on speech. 8 (Doc. 51 at 17). Generally, content-based

restrictions on speech “can stand only if they satisfy strict scrutiny.” Planet Aid v. City of

St. Johns, 782 F.3d 318, 326 (6th Cir. 2015) (alterations omitted) (quoting United States

v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 811 (2000)). Regulations on the time, place,

and manner of speech as well as content-neutral regulations of conduct that incidentally

burden speech are analyzed under an intermediate level of scrutiny. Id. (quoting Turner

Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 642 (1994)); Richland Bookmart, Inc. v. Knox



8
  The Court interprets Plaintiffs’ First Amendment claim as premised on both Policy 12.111 and
the Permanent Injunction. The amended complaint is vague as to which policy the claim is
based upon, and the parties address both policies in their briefing.

                                              35
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 36 of 82 PAGEID #: 1433




Cty. Tenn., 555 F.3d 512, 521 (6th Cir. 2009) (citing United States v. O’Brien, 391 U.S.

367, 376–77 (1968)).

       At first blush, both Policy 12.111 and the Permanent Injunction, which prohibit

homeless encampments, appear to fall under the latter category—a regulation of conduct

that incidentally burdens speech—which would be subjected to intermediate scrutiny

under the test set forth in O’Brien. However, the Supreme Court has established a

heightened test for content-neutral injunctions that burden speech. In Madsen v.

Women’s Health Center, the Court held that a state-court injunction imposing time, place,

and manner restrictions on a group of anti-abortion activists, though content-neutral,

should be subject to a heightened level of scrutiny based on the unique attributes of

injunctions as compared to generally applicable laws. 512 U.S. 753, 764 (1994). The

Court noted that while “[o]rdinances represent a legislative choice regarding the

promotion of particular societal interests[,] [i]njunctions, by contrast, are remedies

imposed for violations (or threatened violations) of a legislative or judicial decree.” Id.

Based on this difference, the Court found that “[i]njunctions . . . carry greater risks of

censorship and discriminatory application than do general ordinances.” Id. Thus, to the

extent Plaintiffs’ First Amendment claim relies on Policy 12.111, it will be assessed

under the intermediate standard set forth in O’Brien, and to the extent it relies on the

City’s enforcement of the Permanent Injunction, it will be assessed under the heightened

standard established by Madsen.

       However, before applying these separate standards, the Court must first determine

whether the policies are indeed content-neutral, because if either is related to the content


                                              36
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 37 of 82 PAGEID #: 1434




of the expression, it would fall outside the scope of either O’Brien or Madsen and be

subjected to strict scrutiny. See Hamilton’s Bogarts, Inc. v. Michigan, 501 F.3d 644, 652

(6th Cir. 2007). Determining whether a regulation is content neutral “is not always a

simple task.” Planet Aid, 782 F.3d at 326 (quoting Turner Broad. Sys., 512 U.S. at 642).

The Court must first examine whether the regulation “‘on its face’ draws distinctions

based on the message a speaker conveys.” Reed v. Town of Gilbert, 576 U.S. 155, 163

(2015) (quoting Sorrell v. IMS Health, Inc., 564 U.S. 552, 564 (2011)).

       Policy 12.111, which permits the police to arrest a person living in a homeless

encampment for trespass after a 72-hour notice period does not, on its face, take into

account whether the person residing outside in a tent or makeshift shelter is attempting to

convey a message, nor does the Policy draw distinctions based on the message conveyed.

(Doc. 47-1 at 2–4). The Permanent Injunction similarly appears content neutral on its

face. The Court in Madsen held that the fact than an injunction necessarily applies only

to the parties singled out in the injunction (and their aiders and abettors), does not

automatically render the injunction content based. 512 U.S. at 762.

       Having determined that the policies are facially content neutral does not end the

inquiry—the Court must next examine the purpose of the policies to discern whether the

they can be “justified without reference to the content of the regulated speech” or “were

adopted by the government ‘because of disagreement with the message [the speech]

conveys.’” Reed, 576 U.S. at 164 (quoting Ward v. Rock Against Racism, 491 U.S. 781,

791 (1989)). “A regulation that serves purposes unrelated to the content of expression is

deemed neutral, even if it has an incidental effect on some speakers or messages but not


                                              37
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 38 of 82 PAGEID #: 1435




others.” Ward, 491 U.S. at 791 (quoting Renton v. Playtime Theatres, Inc., 475 U.S. 41,

47–48 (1986)).

       The City has set forth a number of interests in support of its ban on homeless

encampments: “ensuring public rights of way have sufficient egress for passersby;

maintaining sidewalks in compliance with the Americans with Disabilities Act; and [ ]

preventing the nuisance conditions and illegal conduct that arise at unpermitted

encampments.” (Doc. 51 at 19). The text of the Permanent Injunction deems “the illegal

encampments” a nuisance that “constitute a hazard to the health and safety of the general

public . . . .” (Doc. 47-1 at 7). Policy 12.111 states that its purpose is “[t]o provide

guidance for all officers to ensure the fair and equitable treatment of homeless persons”

and “[t]o ensure that notice is given to those who are unlawfully trespassing on public

property and that personal property is safeguarded according to law and Department

procedure.” (Doc. 47-1 at 2). Both sets of justifications can be explained without

reference to Plaintiffs’ expressive conduct or the content of their message.

       Plaintiffs challenge the validity of City’s justifications and allege that the City

sought to remove Plaintiffs “because their speech makes the City look bad” and that

“Defendants’ conduct was intended to silence speech with which it disagrees . . . .” (Doc.

47 at ¶ 109). However, the Sixth Circuit has rejected attempts to look past stated

justifications of otherwise facially neutral regulations of conduct to uncover an “illicit

motive.” See Bailey v. Callaghan, 715 F.3d 956, 960 (6th Cir. 2013) (“It is a familiar

principle of constitutional law that this Court will not strike down an otherwise




                                              38
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 39 of 82 PAGEID #: 1436




constitutional statute on the basis of an alleged illicit legislative motive.”) (quoting

O’Brien, 391 U.S. at 383).

       Having found that Plaintiffs have not alleged facts to support finding that the

policies are content based, the Court will proceed to consider the City’s argument that the

Policy and Permanent Injunction are constitutional restrictions on speech as a matter of

law under application of the intermediate scrutiny test of O’Brien and the heightened

scrutiny test of Madsen, respectively.

              1. Policy 12.111

       Policy 12.111 falls under the O’Brien intermediate scrutiny test. In O’Brien, the

Court “applied [the test] to a regulation of general conduct (a prohibition on the

destruction of Selective Service draft cards) that incidentally burdened ‘symbolic speech’

or ‘expressive conduct’ (the burning of a draft card to protest the war).” Richland

Bookmart, Inc., 555 F.3d at 521. A content-neutral regulation does not violate the First

Amendment “[1] if it furthers an important or substantial governmental interest; [2] if the

governmental interest is unrelated to the suppression of free expression; and [3] if the

incidental restriction on alleged First Amendment freedoms is no greater than is essential

to the furtherance of that interest.” Turner Broad. Sys., 512 U.S. at 662 (quoting O’Brien

391 U.S. at 377). The third requirement of narrow tailoring is satisfied “so long as

the . . . regulation promotes a substantial government interest that would be achieved less

effectively absent the regulation.” Id. (quoting Ward, 491 U.S. at 799).

       The City has identified several substantial interests furthered by Policy 12.111,

including preventing nuisance conditions and preserving rights of way. (Doc. 51 at 19).


                                              39
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 40 of 82 PAGEID #: 1437




See, e.g., Clark, 468 U.S. at 296 (finding government had substantial interest in

maintaining parks in Nation’s capital); First Vagabonds Church of God v. City of

Orlando, 638 F.3d 756, 762 (11th Cir. 2011) (city has substantial interest in managing

parks). The question of whether the substantial government interests are unrelated to the

suppression of expression is largely redundant of the test for content-neutrality applied

above. See Project Veritas v. Ohio Election Comm’n, 418 F. Supp. 3d 232, 259 (S.D.

Ohio 2019) (“The Court has already found that the statute here is content-neutral and thus

finds it is unrelated to the suppression of free expression.”). The Court, therefore, repeats

its finding above that the interests put forth by Cincinnati are not related to the

suppression of Plaintiffs’ message regarding the City’s affordable housing crisis.

       Plaintiffs attack the necessity and efficacy of the Policy, expressing doubt that the

City’s alleged interest in abating public health risks will be served by “dispersing those

afflicted to areas where they cannot be found . . . .” (Doc. 47 at ¶ 108). However, in

Richland Bookmart, the Sixth Circuit clarified that “[a] content-neutral regulation of

conduct, such as the prohibition on public nudity or on the destruction of draft cards,

‘require[s] no evidentiary showing at all that the threatened harm was real.’” 555 F.3d at

522 (emphasis added) (quoting City of Erie v. Pap’s A.M., 529 U.S. 277, 299 (2000)).

For example, in O’Brien, “it was enough, . . . that Congress took ‘official notice, as it

were, that draft card destruction would jeopardize the [Selective Service] system,’ and no

further evidence or studies were required.” Id. (quoting City of Erie, 529 U.S. at 299).

       Cincinnati’s Policy 12.111 prohibits a broad category of conduct (residing in tents

or other shelters outside) and incidentally burdens symbolic speech (the use of tents or


                                              40
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 41 of 82 PAGEID #: 1438




shelters to convey a message). The Policy does not mention the use of erecting or

residing in tents as a means of expression or symbolic conduct. Thus, the policies do not

actually regulate expressive conduct. Rather, the general ban has an incidental effect on

symbolic conduct, as those who wish to erect tents as a means of expression are not able

to do so. Consequently, the City is not required to make an evidentiary showing to

support its stated justifications for the Policy.

       Accordingly, Plaintiffs’ arguments attacking the validity of the Policy are not

relevant to the constitutional analysis. (Id. at ¶ 108). Further, because the City is not

required to make an evidentiary showing to justify the Policy, it is appropriate to address

whether the City has met the O’Brien factors on the pleadings, as a matter of law. Cf.

Sensations, Inc. v. City of Grand Rapids, 526 F.3d 291, 297 (6th Cir. 2008) (finding

plaintiff not entitled to discovery to refute the defendant’s justification for ordinance

restricting sexually oriented businesses); Riverview Health Inst. LLC v. Med. Mut. of

Ohio, 601 F.3d 505, 512 (6th Cir. 2010) (“[A] motion for dismissal pursuant to Rule

12(b)(6) will be granted if the facts as alleged are insufficient to make a valid claim or if

the claim shows on its face that relief is barred by an affirmative defense.”).

       The only remaining inquiry under O’Brien is whether the Policy is narrowly

tailored, or “promotes a substantial government interest that would be achieved less

effectively absent the regulation.” Turner Broad. Sys., 512 U.S. at 662 (quoting Ward,

491 U.S. at 799). First, it can be said that the City’s aim of preserving public space and

preventing nuisance conditions would be “achieved less effectively absent the [Policy]”

permitting the police to arrest homeless individuals encamped on public property. Id.


                                               41
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 42 of 82 PAGEID #: 1439




(quoting Ward, 491 U.S. at 799). Second, Policy 12.111 does not “burden substantially

more speech than is necessary to further the government’s legitimate interest.” Id.

(quoting Ward, 491 U.S. at 799). The Policy leaves open other avenues for protesting the

City’s lack of affordable housing, such as petitioning, marching, and hosting rallies (that

do not involve residing in tents).

       Accepting the alleged facts as true and construing the complaint in the light most

favorable to Plaintiffs, Plaintiffs have failed to assert a plausible First Amendment claim

challenging the City’s enforcement of Policy 12.111, and the City is entitled to judgment

as a matter of law. See Iqbal, 556 U.S at 678 (“A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged”).

              2. Permanent Injunction

       Nevertheless, Plaintiffs have pled a plausible First Amendment claim based on the

City’s enforcement of the Permanent Injunction. The injunction is assessed under the

heightened scrutiny test set forth in Madsen, which requires that “the challenged

provisions of the injunction burden no more speech than necessary to serve a significant

government interest.” 512 U.S. at 765. While the City has set forth significant

government interests furthered by the injunction that are unrelated to Plaintiffs’ message,

the Court agrees with Plaintiffs that at this stage, it would be premature to weigh the

evidence presented by the City in support of the injunction and to consider whether the

injunction “burden[s] no more speech than necessary” to carry out that purpose. See




                                             42
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 43 of 82 PAGEID #: 1440




Marks v. Newcourt Credit Grp., Inc., 342 F.3d 444, 452 (6th Cir. 2003) (noting that it is

not the function of the court at the motion to dismiss stage to weigh the evidence).

       The injunction is broad; it does not define “illegal encampments” and seemingly

prohibits the homeless residents targeted by the injunction from so much as setting up

any sort of tent or makeshift shelter for any period of time, at anytime, anywhere in the

City. In other cases, municipalities have turned to measures like curfews and restrictions

on activities like sleeping and cooking in tents, and only in certain areas, to address

health and safety concerns posed by demonstrators’ use of tents. See, e.g., Occupy

Nashville v. Haslam, 769 F.3d 434, 436 (6th Cir. 2014) (assessing curfew in one park);

Occupy Minneapolis, 866 F. Supp. 2d at 1066–67 (considering county resolution

prohibiting sleeping and leaving items unattended in certain plazas adjacent to the county

government offices).

       At this stage, the Court accepts as true Plaintiffs’ allegations that they were using

the encampments as a means of symbolic speech, and it is plausible based on the

allegations in the complaint that observers understood that Plaintiffs were communicating

a message about Cincinnati’s homelessness crisis. With that in mind, and considering the

breadth of the injunction, Plaintiffs have sufficiently pled a First Amendment claim with

respect to the City’s enforcement of the Permanent Injunction.

       E.     Fourth Amendment

       The City also asserts that Plaintiffs’ Fourth Amendment unreasonable seizure

claim should be dismissed for failure to state a claim. The third amended complaint

challenges Policy 12.111 as unconstitutional under the Fourth Amendment, because it


                                             43
    Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 44 of 82 PAGEID #: 1441




permits the police to seize “persons and their property based solely on their presence in a

public space or on public property, or based solely on their status as citizens experiencing

homelessness.” (Doc. 47 at ¶ 113). More specifically, the complaint alleges that on July

27, 2018, “the City threatened with arrest the citizens living in the Fort Washington

Camp and then destroyed their property, without regard for whether it was bona fide

trash.” (Id. at ¶ 62). It also notes that Plaintiff Chin’s property, in particular, “was

destroyed and or seized by the City when it forcibly removed those living at the Fort

Washington Camp.” (Id. at ¶ 52).

        Plaintiffs seek a declaration that Policy 12.111 violates the Fourth Amendment, a

Permanent Injunction prohibiting the City from enforcing Policy 12.111, as well as

monetary damages for Plaintiffs’ property that has been lost, damaged, or destroyed. 9

(Id. at 31).

        Policy 12.111 provides that the police will allow 72 hours’ notice “prior to arrest

[for trespassing] and removal of personal possessions from a homeless encampment,

provided the homeless person provides proper identification, is not violating any other


9
  The section of the complaint setting forth the Fourth Amendment claim (Count II) only
references Policy 12.111 (and not the Permanent Injunction). (Doc. 47 at ¶¶ 111-115). In
addition, the City notes in its motion to dismiss that Plaintiffs’ Fourth Amendment claim only
relies on Policy 12.111 and does not address the Permanent Injunction. In response, Plaintiffs
continue to rely exclusively on Policy 12.111 for their Fourth Amendment argument.
Consequently, the Court interprets Plaintiffs’ Fourth Amendment claim to be premised on Policy
12.111 only, and not the City’s enforcement of the Permanent Injunction.

Additionally, although the complaint challenges the City’s alleged unlawful seizure of “persons”
in violation of the Fourth Amendment, an assertion the City refutes in it motion to dismiss,
Plaintiffs’ response focuses solely on the seizure of property. Thus, Plaintiffs have abandoned
their Fourth Amendment claim with respect to unlawful seizure of persons. See Thornton, 171 F.
Supp. 3d at 705 (citing Humphrey, 279 F. App’x at 331).

                                              44
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 45 of 82 PAGEID #: 1442




law, and exigent circumstances do not exist.” (Doc. 47-1 at 2). The notice is to be

provided in the form of a “Notice Letter issued to each person at the encampment”

“reflect[ing] that minimum period of time to gather his possessions and depart.” (Id.).

The 72-hour period does not include weekends or holidays. (Id.). Notice is also provided

to the Cincinnati Homeless Coalition so that it may provide necessary services. (Id.).

Further, the Policy instructs responding officers to “inspect the immediate area for health

and/or safety violations that require immediate attention to avoid harm to persons” and to

“[t]ake immediate action on observed legal violations.” (Id. at 3). Moreover, the Policy

states that “[i]f the only legal violation observed is trespassing on public property, then

this procedure will be followed.” (Id. at 2). The last section of the Policy entitled

“Handling and Disposition of Property at a Homeless Encampment,” states as follows:

        a.    If the homeless person(s) chooses to depart rather than face arrest,
              they shall be encouraged to take all their personal property and
              possessions with them. Reasonable efforts shall be made to assist
              them in this endeavor.

        b.    Property located at the encampment site after all persons have
              departed, either voluntarily or by arrest, shall be assessed:

              1)     Items that are spoiled or mildewed shall be considered trash.
                     Appropriate arrangements shall be made to have the area
                     cleaned up.

              2)     Personal items that are/were owned by the departed
                     trespassers that do not fit the criteria above, such as clothing,
                     photographs, personal papers, and keepsakes, shall be
                     processed into Court Property as Found/Hold for Owner.

(Id. at 4).




                                             45
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 46 of 82 PAGEID #: 1443




       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” A

seizure of property occurs for purposes of the Fourth Amendment when “there is some

meaningful interference with an individual’s possessory interest in that property.” Soldal

v. Cook Cty., 506 U.S. 56, 61 (1992) (quoting United States v. Jacobsen, 466 U.S. 109,

113 (1984)). The collection or destruction of a homeless person’s unattended property

constitutes an interference with that person’s possessory interest, implicating the Fourth

Amendment. Lavan v. City of L.A., 693 F.3d 1022, 1030 (9th Cir. 2012) (finding high

likelihood that “collecting and destroying [the plaintiffs’ unattended] property on the

spot” constitutes unreasonable seizure); Proctor v. D.C., 310 F. Supp. 3d 107, 114

(D.D.C. 2018). At the same time, the seizure of property that has been abandoned does

not implicate the Fourth Amendment. Abel v. United States, 362 U.S. 217, 241 (1960)

(finding warrantless seizure of items abandoned in hotel room trashcan did not violate the

Fourth Amendment); Proctor, 310 F. Supp. at 114. In order to assess the reasonableness

of a seizure, courts “balance the nature and quality of the intrusion on the individual’s

Fourth Amendment interests against the importance of the governmental interest alleged

to justify the intrusion.” Autoworld Specialty Cars, Inc. v. United States, 815 F.2d. 385,

389 (6th Cir. 1987) (quoting Jacobsen, 466 U.S. at 125).

       The City asserts that Policy 12.111 does not permit “unreasonable” seizures of

property in violation of the Fourth Amendment because it provides residents an adequate

opportunity to remove their possessions. More specifically, the City points to the fact




                                             46
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 47 of 82 PAGEID #: 1444




that the Policy requires 72-hours’ notice and a final opportunity to remove items if, after

that 72-hour period, the resident chooses to voluntarily depart rather than be arrested.

(Doc. 47-1 at 4). Items left behind after a resident is either arrested or voluntarily departs

are processed into Court property as “Found/Hold for Owner,” unless the item is soiled or

mildewed. (Id.).

       In response, Plaintiffs assert that the City did not provide notice to either the

Greater Cincinnati Homeless Coalition or Chin of its intent to invade the Fort

Washington Camp on July 27, 2018, resulting in the destruction of Chin and other Fort

Washington Camp residents’ property without regard for whether it was bona fide trash. 10

(Doc. 47 at ¶ 62; Doc. 53 at 11). Yet, because Plaintiffs’ claim is against the City

pursuant to Monell, Plaintiffs must allege the City has a custom or policy of engaging in

the sort of constitutional violations they contend occurred during the Fort Washington

eviction. The single deviation from the Policy that allegedly occurred at the Fort

Washington camp does not demonstrate that the City has a policy of failing to provide




10
  In their reply brief, Cincinnati asserts that as a “trespasser” Chin had “no legitimate
expectation of privacy.” (Doc. 55 at 9). Defendant conflates the tests for searches and seizures
under the Fourth Amendment. While a “search” occurs “when the government intrudes upon an
expectation of privacy,” as explained above, a “seizure” of property “occurs when there is some
meaningful interference with an individual’s possessory interests in that property.” Jacobsen,
466 U.S. at 113. Thus, Plaintiffs “need not show a reasonable expectation of privacy to enjoy
the protection of the Fourth Amendment against seizures of their unabandoned property.”
Lavan, 693 F.3d at 1027-28. In addition, the protections of the Fourth Amendment do not abate
when the person whose property is being seized has violated a city policy or state law. Id. at
1029–30.



                                               47
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 48 of 82 PAGEID #: 1445




notice and of destroying unabandoned property. 11 Thus, even assuming Chin did not

have notice of the Fort Washington eviction and that the City threw away the Fort

Washington camp residents’ possessions, that event alone cannot support Plaintiffs’

Fourth Amendment claim under Monell.

       This case does not resemble other cases in which plaintiffs have successfully pled

that a city’s policy or custom led to the unlawful seizure or destruction of homeless

residents’ unattended property. For example, in Proctor v. District of Columbia, the

court found homeless residents adequately alleged “facts to show that the District has a

custom of destroying unattended—but not abandoned—property.” No. 1:18-cv-701,

2018 WL 6181739, at *3 (D.D.C. Nov. 27, 2018). In that case, the plaintiffs alleged that

the District’s posted signs informing residents of scheduled “cleanings” of homeless

encampments noticed the wrong date or time, leading to the inadvertent destruction of

unattended property. Id. The plaintiffs also alleged that the District unreasonably

considered property abandoned when a resident was absent during the cleaning or left the

site after the cleaning began, and that the District’s signage “misleads homeless residents

about how the District will treat certain unattended items.” Id. Similarly, in Sullivan v.

City of Berkeley, the court permitted the plaintiffs’ Fourth Amendment claims to proceed


11
   A single act by a “decisionmaker possess[ing] final authority to establish municipal policy
with respect to the action ordered” may be sufficient to show a policy or custom. Cady v. Arenac
Cty., 574 F.3d 334, 345 (6th Cir. 2009) (citing Pembaur v. Cincinnati, 475 U.S. 469, 481
(1986)). But Plaintiffs do not allege that a final decision-maker ordered or condoned the
evacuation of the Fort Washington camp without notice or the destruction of the residents’
property. Moreover, the alleged violations at the Fort Washington camp constitute a deviation
from the City’s written policy. See Gailor v. Armstrong, 187 F. Supp. 2d 729, 734 (W.D. Ky.
2001) (“It is only common sense that one incident of policy deviation, however flagrant, cannot
establish custom.”).

                                              48
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 49 of 82 PAGEID #: 1446




beyond the pleading stage where the plaintiffs alleged facts showing the city, on multiple

occasions, “collect[ed] and store[d] property without notice, and in a way that [did] not

allow plaintiffs to retrieve it in a usable condition (or at all).” No. 17-06051, 2018 WL

489011, at *4 (N.D. Cal. Jan. 19, 2018).

       Moreover, Plaintiffs do not adequately plead a facial challenge to Policy 12.111.

In response to the City’s assertion that Policy 12.111 is constitutional on its face in light

of the notice requirement and other safeguards, Plaintiffs do not challenge any aspect of

Policy 12.111 as inadequate to protect homeless residents’ interest in their unabandoned

property, such as insufficient notice. Accordingly, Plaintiffs have not adequately pled a

facial Fourth Amendment challenge to Policy 12.111. 12 See, e.g., Cobine v. City of

Eureka, 250 F. Supp. 3d 423, 435 (N.D. Cal. 2017) (finding plaintiffs failed to adequately

plead a Fourth Amendment claim where the plaintiffs challenged, on its face, the section

of an ordinance providing 24-hour notice prior to impounding personal property to be

stored for a period of 90 days prior to destruction).

       The complaint’s general assertion that Policy 12.111 permits the police to

unreasonably seize property of homeless citizens “based solely on their presence in a

public space or on public property” or “based solely on their status as citizens

experiencing homelessness” cannot carry the claim past the pleading stage. (Doc. 47 at

¶¶ 112, 113). Plaintiffs do not assert how the terms of Policy 12.111 violate the Fourth


12
  As stated above, Plaintiffs’ Fourth Amendment claim relates only to Policy 12.111, and not the
Permanent Injunction, which does not appear to require notice prior to the “clearing” of “illegal
encampments.” (Doc. 47-1 at 9).



                                               49
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 50 of 82 PAGEID #: 1447




Amendment, and instead focus on the police’s ability to target the homeless for

trespassing, which is the subject of another of Plaintiffs’ claims. 13 Because Plaintiffs

have failed to adequately allege that the City has a policy of seizing or destroying

homeless residents’ unabandoned items and have failed to adequately plead a facial

challenge to Policy 12.111, Defendants’ motion to dismiss Plaintiffs’ Fourth Amendment

claim is granted.

       F.      Fourteenth Amendment Due Process

               1. Procedural Due Process

       Next, the City asserts that Plaintiffs have failed to adequately allege a procedural

due process claim. For purposes of this claim, the Court understands Plaintiffs to be

challenging both Policy 12.111 and the Permanent Injunction. The parties address both

policies in their memoranda, and the section of the third amended complaint setting forth

the due process claim (Count III) challenges the City’s failure, generally, to provide

sufficient pre- and post-deprivation notice regarding the collection or destruction of

Plaintiffs’ property. (Id. at ¶¶ 116-121). Plaintiffs seek injunctive relief to prevent their

personal property from being taken in the future without due process. (Id. at ¶ 121).

       The City argues that Plaintiffs have failed to state a plausible due process claim in

light of the many procedural safeguards provided for in Policy 12.111 and the Permanent

Injunction. Despite the City’s multiple assertions throughout its briefing that Policy



13
  Because Plaintiffs have not alleged that Policy 12.111 does not adequately protect against the
seizure of unabandoned property, their arguments that the City’s business interests do not
outweigh Plaintiffs’ possessory interests are not relevant.

                                               50
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 51 of 82 PAGEID #: 1448




12.111 has been “superseded” by the Permanent Injunction (see, e.g., Doc. 51 at 9, 11,

36), with respect to its due process argument, the City takes the position that the

Permanent Injunction “governs the City’s response to homeless encampments[,]” with

Policy 12.111 “provid[ing] guidance with respect to its enforcement.” (Id. at 25). This is

likely because Policy 12.111 provides several procedural safeguards, outlined in detail

above, namely a 72-hour notice requirement prior to collecting a homeless resident’s

possessions and the requirement that unsoiled items be “processed into Court Property as

Found/Hold for Owner.” (Doc. 47-1 at 4).

       The Permanent Injunction, which deems “illegal encampments” a nuisance, does

not require that notice be provided prior to the police “clearing” the encampments and

seizing any remaining property. The injunction states that “any tent or other shelter

found on the premises” (public property in Cincinnati) “shall be seized by the City and

stored for a period of 60 days and, if not claimed by the owner, seized property may be

disposed of by the City.” (Doc. 47-1 at 9). It further instructs that “all items remaining

on the premises shall be inventoried and stored” with “[i]tems that are reasonably

considered soiled or garbage and refuse . . . [to be] discarded . . . .” (Id.). The injunction

also permits the Cincinnati Police to “remove and secure at an off-site location highly

mobile and valuable property including, but not limited to, such personal property as

cash, jewelry, and electronic equipment” to be “claimed by the owner at any time, subject

to pre-existing hours of operation.” (Id.).

       The Fourteenth Amendment provides that no state shall “deprive any person of

life, liberty, or property, without due process of law.” Courts assessing a procedural due


                                              51
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 52 of 82 PAGEID #: 1449




process claim must first determine whether the plaintiff has a property interest entitled to

due process protection, and if so, what amount of process is required. Mitchell v.

Fankhauser, 375 F.3d 477, 480 (6th Cir. 2004). It is well established that people have “a

protected property interest in their own items of value.” Cash, 388 F.3d at 542; accord

Lavan, 693 F.3d at 1032 (“The government may not take property like a thief in the

night; rather, it must announce its intentions and give the property owner a chance to

argue against the taking. This simple rule holds regardless of whether the property in

question is . . . a Cadillac or a cart.”) (quoting Clement v. City of Glendale, 518 F.3d

1090, 1093 (9th Cir. 2008)). Further, violation of a city ordinance or state law does not

eliminate a person’s property interest. Lavan, 693 F.3d at 1032 (citing Logan v.

Zimmerman Brush Co., 455 U.S. 422, 434 (1982)).

       Generally, “individuals whose property interests are at stake are entitled to [ ]

‘notice and [an] opportunity to be heard.” Cash, 388 F.3d at 544. In the context of the

collection or destruction of the possessions of people experiencing homelessness that are

left unattended in a public space, courts have found that minimally, the municipality must

provide advance notice and a meaningful way to collect the property. See, e.g.,

O’Callaghan v. City of Portland, No. 3:12-cv-201, 2013 WL 5819097, at *4 (D. Or. Oct.

29, 2013) (finding sufficient due process where plaintiff cited for illegal camping was

given 24 hours’ notice and phone number to retrieve items); Cobine v. City of Eureka,

No. 16-02239, 2016 WL 1730084, at *4 (N.D. Cal. May 2, 2016) (due process likely

adequate with advance notice and ability to reclaim property by calling to schedule an

appointment within 90 days of removal); Mitchell v. City of Los Angeles, No. 16-01750,


                                             52
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 53 of 82 PAGEID #: 1450




2016 WL 11519288, at *5 (C.D. Cal. Apr. 13, 2016) (finding high likelihood of success

on merits where confiscated property not stored in readily accessible facility); De-Occupy

Honolulu v. City & Cty. of Honolulu, No. 12-00668 , 2013 WL 2285100, at *6–7 (D.

Haw. May 21, 2013) (due process likely adequate where city provided 24 hours’ notice

and post-seizure notice describing the items and informing of location where they may be

retrieved).

       Plaintiffs have adequately pled that the City has a policy of failing to provide

adequate pre-deprivation notice. While Policy 12.111 provides for 72 hours’ notice, it is

not clear that the City will continue to enforce that notice requirement in light of the

subsequent Permanent Injunction, which does not require any amount of notice prior to

“clearing” homeless encampments. It is reasonable to infer that the City no longer has a

policy of providing pre-deprivation notice based on the allegations in the complaint

describing how the City police cleared prior encampments the same day the state-court

injunctions were issued. (See, e.g., Doc. 47 at ¶ 79 (“That same day . . . shortly before

10:00 p.m., Cincinnati Police officers forced the relocated residents to evacuate their

Gilbert Avenue campsite under threat of arrest . . . .”)). Construing the complaint in the

light most favorable to the Plaintiffs, the complaint adequately alleges a procedural due

process claim based on a lack of adequate pre-deprivation notice.

       Further, while Policy 12.111 and the Permanent Injunction require the City police

to store any remaining unsoiled items, the text of both policies do not indicate that there

is a process for retrieving those items. Policy 12.111 states that the items will be




                                             53
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 54 of 82 PAGEID #: 1451




processed into court property as “Found/Hold for Owner,” and the Permanent Injunction

simply states that remaining items “shall be inventoried and stored.” (Doc. 47-1 at 4, 9).

Equally concerning is the fact that a retrieval process is not communicated to

encampment residents. A sample notice attached to the third amended complaint does

not indicate that remaining items will be stored for collection. (Doc. 47-1 at 116). It also

does not provide information concerning the location where the items will be stored or a

phone number to arrange for the retrieval of the items. 14 (Id.). Thus, Plaintiffs have pled

a plausible procedural due process claim based on the City’s failure to provide both

adequate pre- and post-deprivation process.

       The City’s argument that Plaintiffs must challenge the adequacy of state law in

order to mount a federal due process is misplaced. The requirement established in

Parratt v. Taylor that a plaintiff demonstrate the inadequacy of state remedies, 451 U.S.

527, 541-43 (1981), applies only to claims involving “random, unauthorized deprivations

of property” as opposed to deprivations that occur pursuant to state policies or

procedures, Mitchell v. Frankhauser, 375 F.3d 477, 481-84 (6th Cir. 2004). Here,

Plaintiffs’ constitutional due process claim is against the City based on Monell liability,

and thus, necessarily challenges the adequacy of due process pursuant to the City’s

policy, as opposed to a random and unauthorized deprivation by a rogue officer.



14
   The notice does contain the phone number of the Cincinnati Coalition for the Homeless, but it
is not alleged by the City nor clear on the face of the notice that the Coalition, a Plaintiff in this
lawsuit, had anything to do with the property retrieval process.

                                                  54
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 55 of 82 PAGEID #: 1452




              2. Substantive Due Process

       In addition to Plaintiffs’ procedural due process claim and state-created danger

claim, which is grounded in substantive due process (addressed below), Plaintiffs raise an

additional substantive due process claim by alleging that “[w]ithout adequate shelter for

all its citizens experiencing homelessness, the City arrests some while allowing others to

go free in an arbitrary and capricious exercise of authority that so shocks the conscience

no amount of pre-deprivation or post-deprivation process is sufficient to protect the

constitutional rights of those affected.” (Doc.47 at ¶ 120).

       “The doctrine that governmental deprivations of life, liberty or property are

subject to limitations regardless of the adequacy of the procedures employed has come to

be known as substantive due process.” Bowers v. City of Flint, 325 F.3d 758, 763 (6th

Cir. 2003) (quoting Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir.

1992)). “One aspect of substantive due process is the right to be free of ‘arbitrary and

capricious’ action by government actors.” Id. (quoting Pearson, 961 F.2d at 1217). In

order to allege a substantive due process violation, a plaintiff must assert either the

“‘denial of a right, privilege, or immunity secured by the Constitution or by federal

statute’ or an official act which ‘shocks the conscience of the court.’” Id. at 764 (Moore,

J., concurring) (quoting Mertik v. Blalock, 983 F.2d 1352, 1367–68 (6th Cir. 1993)).

       Plaintiffs appear to be asserting the latter type of substantive due process claim—

that the City’s enforcement of Policy 12.111 and the Permanent Injunction is “so

‘egregious’ that it can be said to be ‘arbitrary’ in the constitutional sense” and “shocks

the conscience.” Id. at 767 (quoting Ewolski v. City of Brunswick, 287 F.3d 492, 510 (6th


                                             55
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 56 of 82 PAGEID #: 1453




Cir. 2002)). The City describes this claim as “cursory” and unsupported based on the

availability of shelter space. (Doc. 51 at 26). In other words, the City appears to be

arguing that its policy towards homeless encampments does not “shock the conscience,”

because the City will not threaten with arrest or arrest a person experiencing

homelessness for sleeping outside in a tent unless that person has access to shelter.

       As is discussed in greater detail below, Plaintiffs have adequately alleged a

substantial risk that the City will enforce its policy when there is not shelter space

available. Plaintiffs allege that there is a chronic shortage of shelter space in the City,

and that in addition, individual shelter rules often preclude a particular individual’s

eligibility to stay in a given shelter. (Doc. 47 at ¶¶ 24–46, 48). At this stage, the Court

must accept Plaintiffs’ well-pled allegations as true and is not in a position to weigh the

credibility of competing testimonial evidence concerning the availability of shelter space

in Cincinnati, especially for those ineligible to sleep at a shelter. Plaintiffs provide ample

data, as well as affidavits of the Plaintiffs to support their allegations concerning the lack

of shelter space in Cincinnati. Because the City does not otherwise attack this claim,

dismissal is not warranted at this time. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007) (“The defendant has the burden of showing that the plaintiff has failed to state

a claim for relief.”).

               3. State-Created Danger

       The City asserts that Plaintiffs’ state-created danger claim should be dismissed as

insufficiently pled. A state-danger claim arises under the Due Process Clause of the

Fourteenth Amendment. Jones v. Reynolds, 438 F.3d 685, 690 (6th Cir. 2006).


                                              56
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 57 of 82 PAGEID #: 1454




Plaintiffs’ claim is premised on the theory that when a state “cause[s] or greatly

increase[s] the risk of harm to its citizens . . . through its own affirmative acts[,]” it has

created a “‘special danger’ and a duty to protect its citizens from that risk.” Id. at 690

(quoting Kallstrom v. City of Columbus, 36 F.3d 1055, 1066 (6th Cir. 1998)). To bring a

state-created danger claim, a plaintiff must allege: “(1) an affirmative act by the state

which either created or increased the risk that the plaintiff would be exposed to an act of

violence by a third party; (2) a special danger to the plaintiff wherein the state’s actions

placed the plaintiff specifically at risk, as distinguished from a risk that affects the public

at large; and (3) the state knew or should have known that its actions specifically

endangered the plaintiff.” Id. (quoting Cartwright v. City of Marine City, 336 F.3d 487,

493 (6th Cir. 2003)).

       Plaintiffs’ third amended complaint alleges that “[b]y threatening to take and

destroy Plaintiffs’ and the putative class’ tents, tarps, blankets, and clothing, and by

ordering Plaintiffs and the putative class members to vacate public land, the City has

created a danger for the Plaintiffs by exposing them to harsh weather elements.” (Doc.

47 at ¶ 152). The complaint further alleges that “[b]y forcing Plaintiffs and the putative

class to abandon encampments located in well-lit and high-traffic areas, Defendants have

created a threat of violence and victimization by other members of the public.” (Id. at

¶ 154). In addition, Plaintiffs claim that the City “knew, or should have known, that

citizens experiencing homelessness are more likely than other members of the public to

be the victims of violent crime and or property crime.” (Id.).




                                               57
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 58 of 82 PAGEID #: 1455




       The City first argues that Plaintiffs’ claim fails because threatening to take and

destroy Plaintiffs’ property does not constitute an affirmative act that would increase a

risk of harm to Plaintiffs. (Doc. 51 at 35). The Court agrees that the mere threat of

taking Plaintiffs’ property is an insufficient basis for a state-danger claim. However,

Plaintiffs also allege that the City “order[ed] Plaintiffs and the putative class members to

vacate public land” and “forc[ed] Plaintiffs and the putative class to abandon

encampments located in well-lit and high-traffic areas.” (Doc. 47 at ¶¶ 152, 154). Thus,

Plaintiffs have adequately alleged that the City took an affirmative act. Cartwright, 336

F.3d at 493.

       Next, the City asserts that it has not increased the risks of harm associated with

living outside by enforcing Policy 12.111 and the Permanent Injunction, because those

policies were “designed to connect [Plaintiffs] with shelter and service providers.” (Doc.

51 at 35). However, that the City’s policies were well-intentioned does not refute

Plaintiffs’ allegation that as a result the City’s enforcement of the policies, Plaintiffs have

been forced to reside in more secluded and dangerous locations. (Doc. 47-1 at 18).

       The City also argues that the enforcement of its homeless encampment policy does

not increase the risk of harm to Plaintiffs of violence and victimization, and that Plaintiffs

have failed to establish “they were safer in the encampment than at a shelter or

elsewhere.” (Doc. 51 at 35). First, because Plaintiffs allege that they do not have access

to permanent shelter, the City presents a false comparison between the safety of a

homeless encampment and the safety of a shelter. Plaintiffs allege in their complaint and

attached affidavits that without access to shelter, they continue to sleep outside, but in


                                              58
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 59 of 82 PAGEID #: 1456




more secluded and dangerous locations. (Doc. 47-1 at 14, 18–19). Moreover, the

question is whether the City’s enforcement of its encampment policies increases the risk

of harm to Plaintiffs. That sleeping in an encampment is not free of risks does not

preclude Plaintiffs’ argument that sleeping in more isolated and secluded areas to avoid

arrest presents greater risks. See Estate of Romain v. City of Grosse Pointe Farms, 935

F.3d 485, 492 (6th Cir. 2019) (“When looking for an increased risk, we focus on

‘whether [the plaintiff] was safer before the state action than he was after it.’”) (quoting

Koulta v. Merciez, 477 F.3d 442, 445–46 (6th Cir. 2007)).

       Finally, the City claims that Plaintiffs have not alleged that the City “knew or

should have known that its action specifically endangered the Plaintiffs, as opposed to a

risk that would affect the public at large.” (Doc. 51 at 35). This argument is not

persuasive, as Policy 12.111 specifically addresses homeless encampments, and the

Permanent Injunction was issued in response to specific encampments of homeless

residents in Cincinnati. It is self-evident that the City’s policy banning people from

residing outside with tents or makeshift shelters impacts homeless residents in particular.

       In short, the City has not met its burden of proving that Plaintiffs have failed to

state a plausible state-created danger claim. Bennett v. MIS Corp., 607 F.3d 1076, 1091

(6th Cir. 2010); Treesh, 487 F.3d at 476.

       G.     Eighth Amendment Cruel and Unusual Punishment

       Plaintiffs’ third amended complaint alleges that with eleven shelters for

approximately 7,740 citizens who will experience homelessness in a given year, “there

are never enough beds for everyone in need.” (Doc. 47 at ¶ 123). Because of this


                                             59
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 60 of 82 PAGEID #: 1457




shortage of shelter space, Plaintiffs assert that “it is cruel and unusual to search, arrest, or

imprison someone solely because they are homeless.” (Id. at ¶ 129). Plaintiffs seek

prospective declaratory and injunctive relief to prevent the City from ticketing and

prosecuting them in the future for experiencing homelessness.

       The City disagrees that there is shortage of shelter space and asks the Court to

consider affidavits of shelter and service providers that there is always overflow shelter

space available. (Doc. 51 at 29). Because, according to the City, there is adequate

shelter space, and because the Permanent Injunction only applies “at all times that space

is available in shelters” the City requests that the Court dismiss this claim under Rule

12(b)(6). In addition, the City asserts that because Plaintiffs Phillips and Chin “have

never been cited, arrested, or convicted of any crimes as a result of their homelessness

status” they lack standing to assert an Eighth Amendment claim. (Id.).

       The Court will first address the City’s contention that Plaintiffs lack standing to

bring an Eighth Amendment claim because they have not been cited, arrested, or

convicted pursuant to the City’s enforcement of its encampment Policy 12.111 or the

Permanent Injunction. In support of this argument, the City relies on the Fifth Circuit

case, Johnson v. City of Dallas, 61 F.3d 442, 444-45 (5th Cir. 1995), in which the court

found that the homeless plaintiffs in that case lacked standing to challenge an ordinance

prohibiting sleeping in public because they had not been convicted under the ordinance.

       The City, in reliance on Johnson, erroneously conflates the harm Plaintiffs must

allege to state a legally cognizable Eighth Amendment claim and the harm Plaintiffs must

allege for purposes of standing. See Bond v. United States, 564 U.S. 211, 218–19 (2011)


                                               60
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 61 of 82 PAGEID #: 1458




(noting distinction between “legal injury” and “standing” and the common confusion

between the two). To support constitutional standing the relevant question is whether a

plaintiff has shown an “injury in fact” defined as “an invasion of a legally protected

interest which is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

(1992) (alterations and citations omitted). As explained below, a prior conviction under a

statute is relevant to the question of whether there is an imminent risk of future

prosecution under that statute, but there is no categorical rule that a plaintiff be convicted

in order to have standing to challenge the constitutionality of a statute.

       Because Plaintiffs are seeking prospective relief, to demonstrate injury in fact they

must show a “substantial risk” that the future harm will occur. Kanuszewski v. Mich.

HHS, 927 F.3d 396, 405 (6th Cir. 2019) (citing Clapper v. Amnesty Int’l USA, 568 U.S.

398, 414 n.5 (2013)). A lawsuit based on future harm cannot be based on “highly

speculative fear,” rather, the harm must be “certainly impending.” Vonderhaar v. Vill. of

Evendale, 906 F.3d 397, 401 (6th Cir. 2018) (quoting Clapper, 568 U.S. at 410). Past

exposure to the challenged conduct is relevant to the determination but is neither

necessary nor sufficient to demonstrate a risk of imminent future harm. O’Shea v.

Littleton, 414 U.S. 488, 496 (1974). Generally, “one does not have to await the

consummation of threatened injury to obtain preventive relief.” NRA of Am. v. Magaw,

132 F.3d 272, 286 (6th Cir. 1997) (quoting Reg’l Rail Reorganization Act Cases, 419

U.S. 102, 143 (1974)); see also Martin, 920 F.3d at 608–10 (9th Cir. 2019) (finding

credible risk of future prosecution under ordinances banning sleeping and camping in


                                              61
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 62 of 82 PAGEID #: 1459




public based on the plaintiffs’ continued homelessness and the city’s lack of sufficient

shelter); Manning v. Caldwell, 930 F.3d 264, 270 n.4 (4th Cir. 2019) (en banc); cf. Babbit

v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979) (“When the plaintiff has

alleged an intention to engage in a course of conduct arguably affected with a

constitutional interest, but proscribed by a statute, and there exists a credible threat of

prosecution thereunder, he ‘should not be required to await and undergo a criminal

prosecution as the sole means of seeking relief.’”) (quoting Doe v. Bolton, 410 U.S. 179,

188 (1973)).

       Moreover, where it is difficult or impossible for a plaintiff to conform his behavior

to comply with the challenged law, there is a greater likelihood the law will be enforced

against him in the future. See Honig v. Doe, 484 U.S. 305, 319–20 (1988) (finding

“reasonable expectation” that a policy removing disruptive students from classrooms

would be applied to plaintiff in the future based on the nature of plaintiff’s disability, i.e.,

his inability to control his behavior) (quoting Murphy v. Hunt, 455 U.S. 478, 482 (1978));

cf. City of Los Angeles v. Lyons, 461 U.S. 95, 103 (1983) (noting that it is generally

assumed that plaintiffs “will conduct their activities within the law and so avoid

prosecution and conviction as well as exposure to the challenged course of

conduct . . . .”); O’Shea, 414 U.S. at 496 (noting easier to show future harm where

plaintiff is challenging constitutionality of law he fears will be enforced against him).

       Based on the facts alleged in the complaint, Plaintiffs Chin and Phillips have

demonstrated an imminent risk of a concrete harm. Policy 12.111 and the Permanent

Injunction both direct the police to arrest homeless individuals and to seize their


                                              62
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 63 of 82 PAGEID #: 1460




possessions as a consequence of non-compliance with the policies. That the alleged harm

of criminal prosecution and loss of property is concrete and particularized goes without

saying.

          Plaintiffs have also demonstrated that the risk of future harm is imminent or

“certainly impending.” The City’s history of enforcing the policies against Plaintiffs and

other homeless residents is relevant here. The City issued Plaintiff Chin a “trespass

warning” notifying him that he would be subject to arrest if he remained at the Fort

Washington Camp after 72 hours and proceeded to seize and/or destroy his possessions

when he temporarily left the location to do laundry. 15 (Id. at ¶ 52; Doc. 55 at 9).

          Both Chin and Phillips resided at the Third Street camp that was forcibly

evacuated for a “cleaning” pursuant to Policy 12.111 and then shut down permanently

under threat of arrest pursuant to a temporary restraining order applying Ohio’s criminal

trespass statute and other state law—a precursor to the Permanent Injunction now being

challenged. (Doc. 47 at ¶¶ 51, 52, 66, 73). In addition, Phillips alleges that he has slept

at “upwards of 100” different outside location, but that he has had to abandon those

locations because the police forced him to move or be arrested. (Id. at ¶ 51). Chin

similarly asserts that he has been threatened with arrest and regularly confronted and

harassed by the police while sleeping outside. (Doc. 47-1 at 18).

          This is not a case where a plaintiff is challenging a generally applicable statute that

may or may not be enforced against him. Policy 12.111 and the Permanent Injunction



15
     The City concedes that it issued Chin a trespass warning in its reply brief. (Doc. 55 at 9).

                                                   63
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 64 of 82 PAGEID #: 1461




expressly call for the Cincinnati Police to enforce state and local laws against homeless

residents residing in “illegal encampments”—defined by Policy 12.111 to encompass a

single homeless person sleeping outside with a cardboard covering. (Doc. 47-1 at 2). By

contrast, in Lyons, the Court found imminence lacking where the plaintiff sought to

enjoin the police from using chokeholds against him in the future. Lyons, 461 U.S. at

105. There, the Court held that plaintiff could establish standing only if he alleged,

“(1) ‘that all police officers in Los Angeles always’ take the challenged action [of] using

unnecessary chokeholds when interacting with ‘any citizen with whom they happen to

have an encounter,’ or (2) ‘that the City ordered or authorized police officers to act in

such [a] manner.’” Shelby Advocates for Valid Elections v. Hargett, 947 F.3d 977, 981

(6th Cir. 2020) (emphasis added) (quoting Lyons, 461 U.S. at 105–06); see also Magaw,

132 F.3d at 283 (finding standing for pre-enforcement challenge to law that specifically

targeted the plaintiffs’ conduct, stating, “if these provisions of the statute are enforced at

all, they will be enforced against these appellants . . . .”) (quoting Navegar, Inc. v. United

States, 103 F.3d 994, 999 (D.C. Cir. 1997)). The City’s policies expressly target

homeless residents who sleep outside on public property.

       This is also not a case where the future enforcement of a law depends upon the

speculative assumption that a plaintiff will violate a valid criminal law going forward.

Here, Plaintiffs are challenging the validity of Policy 12.111 and the Permanent

Injunction. See Lyons, 461 U.S. 95, 103 (1983); O’Shea, 414 U.S. at 496. Moreover,

accepting as true Plaintiffs’ allegations that they are homeless and lack access to shelter,




                                              64
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 65 of 82 PAGEID #: 1462




it is not possible for Plaintiffs to avoid violating Policy 12.111 and the Permanent

Injunction. See Honig, 484 U.S. at 319–20.

       Requiring Plaintiffs to test enforcement of the law by sleeping in an obvious and

open location with a tent, risking arrest, would be antithetical to the general principle that

“one does not have to await the consummation of threatened injury to obtain preventive

relief.” Magaw, 132 F.3d at 286 (quoting Reg’l Rail Reorganization Act Cases, 419 U.S.

at 143). That principle is particularly relevant in this case, where Plaintiffs face the

dilemma of choosing between sleeping outside with no protection from the elements in

compliance with the law or violating the law and facing arrest and the loss of all of their

possessions. See id. at 286.

       The City argues there is no risk of future injury because there is adequate shelter

space and because Policy 12.111 and/or the Permanent Injunction will only to be

enforced so long as adequate shelter space is available. In other words, the City asserts

that there is no risk that the policies will be enforced in an unconstitutional manner, such

that Plaintiffs will be criminalized for sleeping outside in tents and makeshift shelters

when they have nowhere else to go.

        The Ninth Circuit in Martin v. Boise, considered similar ordinances prohibiting

“the use of public property as a temporary or permanent place of dwelling, lodging, or

residence” and “occupying, lodging, or sleeping in any building, structure, or public

place, whether public or private without the permission of the owner or person entitled to

possession or in control thereof.” 920 F.3d at 603–04 (alterations and quotations

omitted). Homeless residents brought suit to enjoin the city from prosecuting them under


                                              65
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 66 of 82 PAGEID #: 1463




the ordinances. Id. at 604. In reversing the district court’s grant of summary judgment in

favor of the city, the Ninth Circuit recognized that “the Eighth Amendment’s prohibition

on cruel and unusual punishment bars a city from prosecuting people criminally for

sleeping outside on public property when those people have no home or other shelter to

go to.” Id. at 603. The district court granted the city’s motion for summary judgment in

part because, after initiation of the lawsuit, both ordinances were amended to instruct that

“[l]aw enforcement officers shall not enforce [the ordinances] when the individual is on

public property and there is no available overnight shelter.” Id. at 608 (quotations

omitted). Despite the inclusion of this language in the ordinances, the Ninth Circuit

reversed the district court and held that the plaintiffs demonstrated a dispute of material

fact concerning their standing to seek prospective relief. Id.

       In reaching its decision, the Ninth Circuit considered statistical evidence presented

by the plaintiffs indicating how often the city’s shelters were full, and also considered the

fact that the city was “wholly reliant” on the shelters to self-report their capacity on a

nightly basis. Id. at 609. In addition, the court considered evidence demonstrating that

even when a shelter has space available, shelter policies, such as caps on the number of

consecutive days a person may stay, could result in a person being turned away. Id.

       This case is not at the summary judgment stage. At the motion to dismiss stage, a

court must accept the factual allegation of the complaint as true and “construe the

complaint in favor of the complaining party.” Binno v. The Am. Bar Ass’n, 826 F.3d 338,

344 (6th Cir. 2016) (quoting Warth v. Seldin, 422 U.S. 490, 501 (1975)). The well-pled

allegations contained in Plaintiffs’ complaint and their attached affidavits demonstrate a


                                              66
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 67 of 82 PAGEID #: 1464




substantial risk that the City will enforce its homeless encampment policies against them

when there is, in fact, no shelter space available.

       Plaintiffs allege that there is a perpetual shortage of shelter for the homeless in

Cincinnati and support this allegation with data from the “Central Access Point”

phoneline that individuals may call to determine whether shelter space is available. (Doc.

47 at ¶¶ 25–46). This data, which is reported daily to the Department of Housing and

Urban Development, reveals that on an average day during the period spanning from

January 2018 to October 2018, a substantial percentage of people were denied access to

shelter due to a lack of space, with more individuals denied shelter due to a lack of

eligibility. (Id. at ¶¶ 27–46). In addition, the executive director of the Greater Cincinnati

Homeless Coalition, Joshua Spring, states in his affidavit attached to the complaint that

“[o]n an average day in 2018, the known need for shelter is at least double the capacity of

[Cincinnati’s] shelters”—which does not include people living outside and those who

have not yet interacted with an outreach worker. (Doc. 47-1 at 28).

       Plaintiffs also allege that shelter rules may preclude a particular person from

receiving refuge on a given night, even when space is technically available. (Doc. 47 at

¶¶ 25, 48; Doc. 47-1 at 13–14, 17–19). For example, Phillips explains that he stayed at

Shelterhouse on July 2, 2018 but that he was turned away when he tried to return on July

4th, since he failed to stay at Shelterhouse on July 3rd –missing one consecutive day in

violation of the shelter’s policy. (Doc. 47-1 at 13–14). Even though Phillips explained to

the shelter that he failed to appear on July 3rd because he was in the hospital due to a car

accident (with documentation), he alleges he was told by a shelter employee that he could


                                              67
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 68 of 82 PAGEID #: 1465




not return for six months. (Id.). Phillips also alleges that he has tried calling every

shelter in Cincinnati only to be denied by each one. (Id.)

       Chin has alleged that he stays at shelters “whenever possible,” but that shelter

space has not always been available. (Id. at 17). For instance, he has previously stayed

at the Catholic Worker House, but was forced to leave because he was unsuccessful in

obtaining employment within two weeks of arrival. (Id.). He was not eligible to return

for six months. (Id.). In addition, Chin states that he has been refused entry to City

Gospel Mission at least three times due to lack of space, and that he was banned from

returning to Barron Center after he left on one occasion without telling someone where he

was going. (Id. at 17–18).

       Finally, the City’s policies do not appear, on their face, to incorporate a system for

determining whether there is shelter space on a particular night or for a particular person.

(See Doc. 51 at 25). Policy 12.111 provides that an officer responding to a homeless

person sleeping outside with a tent or other form of shelter is to contact a “Neighborhood

Liaison Unit” supervisor, who is to then email or fax a copy of the citation to the Greater

Cincinnati Homeless Coalition to notify the organization of the location of the homeless

person “in need of services.” (Doc. 47-1 at 3–4). Policy 12.111 does not require the

police to verify whether a person has actually been provided shelter prior to returning 72

hours later in order to arrest them. 16



16
  As previously noted, it is not clear whether Cincinnati continues to even adhere to the
procedural safeguards provided by Policy 12.111 in light of the subsequent Permanent
Injunction.

                                               68
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 69 of 82 PAGEID #: 1466




       The City’s position that there is always shelter space available, (see Doc. 51 at

25), demonstrates its disagreement with the facts alleged in the complaint. The City’s

request that the Court weigh evidence favorable to it against the copious statistical and

testimonial evidence presented by Plaintiffs is inappropriate at this stage. See Marks, 342

F.3d 452. Accepting the allegations in the complaint as true, Plaintiffs have established a

substantial risk that the City will enforce Policy 12.111 and/or the Permanent Injunction

in an unconstitutional manner in the future—i.e., when there is no shelter space available.

       Plaintiffs also meet the remaining two requirements for standing: “(2) the injury is

fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed

to merely speculative, that the injury will be redressed by a favorable decision.”

McGlone v. Bell, 681 F.3d 718, 729 (6th Cir. 2012) (quoting Wuliger v. Mfrs. Life Ins.

Co., 567 F.3d 787, 793 (6th Cir. 2009). The City of Cincinnati is responsible for

enforcing Policy 12.111 and the Permanent Injunction, and a declaratory judgment and

injunctive relief prohibiting the City from enforcing those policies would alleviate the

risk of arrest and prosecution for sleeping outside when there is no shelter available.

Accordingly, Plaintiffs Phillips and Chin have adequately alleged standing to bring their

Eighth Amendment claim.

       The City does not, at this time, contest that Plaintiffs have adequately alleged a

plausible Eighth Amendment claim, were the policy to be enforced when there is not

adequate shelter space available. Based on the preceding discussion, Defendant’s

argument that Plaintiffs must have been cited, arrested, or convicted for Article III

standing fails. Because the Fifth Circuit case the City relies on, Johnson v. City of


                                             69
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 70 of 82 PAGEID #: 1467




Dallas, confounds the requirements for standing and the substantive requirements of an

Eighth Amendment claim, the Court will consider in the alternative whether Plaintiffs

need to show a past citation, arrest, or conviction to allege a cognizable Eighth

Amendment claim. This argument goes to the merits of the claim.

       The Fifth Circuit held that a conviction is a prerequisite to application of the

Eighth Amendment. Johnson v. City of Dallas, 61 F.3d 442, 444–45 (5th Cir. 1995).

This Court agrees with the Ninth and Fourth Circuits’ approach, that plaintiffs bringing

an Eighth Amendment claim on the basis that the state has unconstitutionally exceeded

its power to criminalize need not show that they have been convicted, but rather, must

allege harm in the form of subjection to the “criminal process.” Martin, 920 F.3d at 614;

accord Manning, 930 F.3d at 284. This subjection to the criminal process may occur at

citation, arrest, or even earlier. 17 Jones v. City of Los Angeles, 444 F.3d 1118, 1129 (9th

Cir. 2006), vacated as a result of settlement, 505 F.3d 1006 (9th Cir. 2007). Moreover, in

the instant case, Plaintiffs are seeking prospective injunctive relief and thus, they need

only allege an imminent risk that they will be subjected to the criminal process.

Plaintiffs’ allegation that they face imminent citation, arrest, and prosecution under

Policy 12.111 and/or the Permanent Injunction is sufficient at this stage to show a risk of

future harm that is cognizable for purposes of the Eighth Amendment.




17
   Defendants appear to concede that Johnson was incorrectly decided, insofar as they agree that
a citation or arrest, as opposed to a conviction, would suffice to show harm under the Eighth
Amendment.

                                               70
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 71 of 82 PAGEID #: 1468




       The Eighth Amendment’s Cruel and Unusual Punishments Clause “circumscribes

the criminal process in three ways: First, it limits the kinds of punishment that can be

imposed on those convicted of crimes; second, it proscribes punishment grossly

disproportionate to the severity of the crime; and third, it imposes substantive limits on

what can be made criminal and punished as such.” Ingraham v. Wright, 430 U.S. 651,

667 (1977) (citations omitted). The last limitation, the one at issue in this case, is “to be

applied sparingly,” as “the primary purpose of the Cruel and Unusual Punishments

Clause has always been considered . . . to be directed at the method or kind of

punishment imposed for the violation of criminal statutes.” Id. (alterations omitted)

(quoting Powell v. Texas, 392 U.S. 514, 531–32 (1968) (plurality opinion)).

       In Ingraham, the court rejected a claim that corporal punishment in public schools

violates the Eighth Amendment, drawing a distinction between state conduct inside and

outside the criminal context. Id. at 670. In so holding, the court stated in dicta that the

Cruel and Unusual Punishments Clause “was designed to protect those convicted of

crimes,” id. at 664, and that “the State does not acquire the power to punish with which

the Eighth Amendment is concerned until after it has secured a formal adjudication of

guilt in accordance with due process of law,” Id. at 671 n.40. It is these statements that

the Fifth Circuit in Johnson relied on to find that a prior conviction is needed in order to

bring an Eighth Amendment claim challenging the state’s criminalization of

homelessness.

       However, it is clear that the Supreme Court’s statements relate to the Eighth

Amendment’s first two limits on state power concerning a state’s ability to impose


                                              71
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 72 of 82 PAGEID #: 1469




punishments of certain types and durations. The statements do not relate to the Eighth

Amendment’s third limit on state power—the substantive limits on what may be

criminalized under state law. See Jones, 444 F.3d at 1118 (explaining that the Fifth

Circuit in Johnson misapplied Ingraham).

       The instant case concerns the Eighth Amendment’s third limit on state power.

Plaintiffs assert that the City’s application of state law via Policy 12.111 and the

Permanent Injunction unconstitutionally criminalizes homelessness because there is not

enough shelter space available. Therefore, the Eighth Amendment’s protection attaches

when the City transgresses the “substantive limits on what can be made criminal” by

enforcing Policy 12.111 and/or the Permanent Injunction against a homeless resident who

does not have access to shelter. See Ingraham, 430 U.S. at 667.

       In Martin v. City of Boise, the city argued, “[r]elying on Ingraham v.

Wright[,] . . . that the Eighth Amendment, and the Cruel and Unusual Punishments

Clause in particular, have no application where there has been no conviction.” 920 F.3d

at 603. The Ninth Circuit rejected this argument, holding that when a claim is based on

the third limit imposed by the Cruel and Unusual Punishments Clause (restricting what a

state may criminalize), “a plaintiff need demonstrate only the initiation of the criminal

process against him, not a conviction.” Id. at 614. The court reasoned that to hold

otherwise would allow the state to unconstitutionally punish individuals “in the pre-

conviction stages of the criminal law enforcement process . . . .” Id. (citing Jones, 444

F.3d at 1129). Thus, based on the reasoning in Martin, a plaintiff has suffered a

cognizable harm under the Eighth Amendment’s substantive limitation on a state’s ability


                                             72
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 73 of 82 PAGEID #: 1470




to criminalize conduct “as soon as he is subjected to the criminal process” which “may

begin well before conviction: at arrest; at citation; or even earlier,” such as with the

initiation of an investigation. See Jones, 444 F.3d at 1129 (citations omitted).

       Importantly, the need to show past subjection to the criminal process was

discussed in Martin only in the context of the plaintiffs’ request for retrospective relief.

There is no such requirement for a claim seeking prospective relief. 920 F.3d at 613–14.

Here, Plaintiffs request only prospective declaratory and injunctive relief to prohibit the

City from enforcing Policy 12.111 and the Permanent Injunction in a manner that

criminalizes them for being homeless. Thus, Plaintiffs’ Eighth Amendment claim is

based on this allegation of future harm. The harm they fear—citation, arrest, and

imprisonment—undoubtably constitutes harm that is cognizable under the Cruel and

Unusual Punishments Clause’s substantive limit on what a state may criminalize. See

Manning v. Caldwell, 930 F.3d at 284 (finding claim for prospective relief challenging

“habitual drunkard” law cognizable under the Eighth Amendment where plaintiffs

alleged “that, as applied to them, the challenged statutory scheme threatens them with

arrest and incarceration” for “conduct that is an involuntary manifestation of their

illness”—alcoholism).

       Even assuming some showing of past subjection to the criminal process were

required to bring a cognizable Eighth Amendment claim for prospective relief

challenging an application of state law as unconstitutional, both Plaintiffs Chin and

Phillips have demonstrated that they have already been “subjected to the criminal

process” as a result of the City’s allegedly unconstitutional policy criminalizing


                                              73
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 74 of 82 PAGEID #: 1471




homelessness. The City issued Chin a written warning and seized or destroyed all of his

possessions in the Fort Washington Camp eviction. In addition, Chin and Phillips both

allege that they have been forced to move multiple times under threat of arrest by police

acting under the authority of the City’s policies criminalizing homelessness; and both

Plaintiffs allege they do not have access to permanent shelter. It is again emphasized that

Plaintiffs are seeking prospective relief only, and thus, the relevant question is whether

they have adequately alleged fear of imminent harm that is cognizable under the Eighth

Amendment (i.e., fear of arrest and prosecution). Accordingly, for the reasons stated

above, the Court finds that Plaintiffs have adequately pled an Eighth Amendment claim.

       H.     Right to Travel

       Plaintiffs further claim that they have a fundamental right to travel, and that the

City’s “practice of citing and or arresting Plaintiffs and putative class members for

sleeping in public spaces violates their fundamental right to travel by denying them the

necessity of a safe place to sleep, rest, and recuperate.” (Doc. 47 at ¶¶ 134, 135). In

Pottinger v. Miami, the Southern District of Florida found that Miami’s policy of

arresting homeless individuals for performing “life-sustaining activities,” such as

sleeping, lying down, and eating in public, “burden[ed] their right to travel,” because

without anywhere else to go, the city effectively “denie[d] them a single place where they

can be without violating the law.” 810 F. Supp. 1551, 1580–81 (S.D. Fla. 1992). The

court further found that the policy had the effect of forcing homeless people to keep

moving around in the city or to leave the city entirely to avoid arrest. Id. at 1581.




                                             74
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 75 of 82 PAGEID #: 1472




       The City argues this claim should be dismissed to the extent that Plaintiffs

“contend they . . . have a right to sleep in public regardless of available shelter space.”

(Doc. 51 at 31). Yet, it is plain based on the allegations in the complaint, and the

arguments in Plaintiffs’ response brief, that Plaintiffs are challenging the City’s

enforcement of its homeless encampment policies to the extent that “no shelter space is

practically available to those experiencing homelessness” in Cincinnati. (Doc. 53 at 16-

17).

       The City again seeks to disprove Plaintiffs’ allegations that there is insufficient

shelter space in Cincinnati with testimonial evidence. This is not a proper basis for

dismissal under Rule 12(b)(6). In their reply brief, the City also asserts that Plaintiffs

lack standing to bring the right to travel claim, because it is speculative whether the City

will enforce its homeless encampment policies against the Plaintiffs when they do not

have access to shelter. (Doc. 55 at 14). This argument lacks merit based on the Court’s

conclusion above that Plaintiffs have adequately alleged a substantial risk that the City

will enforce Policy 12.111 and/or the Permanent Injunction when there is no shelter space

available.

       The City raises a final argument in its reply brief regarding Plaintiffs’ right to

travel claim—asserting that the right to travel does not encompass the right to “erect

structures and large, permanent encampments.” (Doc. 14). In addition to the fact that it

is generally improper to consider an issue raised for the first time in a reply brief, see

Wright v. Holbrook, 794 F.2d 1152, 1156 (6th Cir. 1986), the argument is also not

persuasive, as “encampment” is not defined in the Permanent Injunction, and the


                                              75
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 76 of 82 PAGEID #: 1473




definition of encampment in Policy 12.111 includes a single homeless person sleeping

with a cardboard lean-to. (Doc. 47-1 at 2). Consequently, the City has failed to meet its

burden of proving that Plaintiffs have not adequately alleged their right to travel claim, or

that it the claim fails as a matter of law. Treesh, 487 F.3d at 476.

       I.     Vagueness

       Plaintiffs also bring a claim challenging Ohio’s criminal trespass statute, Ohio

Revised Code (“R.C.”) R.C. § 2911.21, as unconstitutionally vague, as “it does not

provide adequate notice that one might be subjected to a deprivation of their liberty and

property interest for sheltering in a public place.” (Doc. 47 at ¶¶ 160–162). Defendant

asserts that this claim should be dismissed under Federal Rule of Civil Procedure

12(b)(7) for failure to join a necessary party—the Ohio Attorney General. (Doc. 52 at

36–37).

       A claim may be dismissed under Rule 12(b)(7) for “failure to join a party under

Rule 19.” Rule 19 in turn provides in pertinent part that “[a] person who is subject to

service of process and whose joinder will not deprive the court of subject-matter

jurisdiction must be joined as a party if: (a) in that person’s absence, the court cannot

accord complete relief among existing parties.” The City asserts that the Ohio Attorney

General is a necessary party as “the chief law officer for the state and all its

departments,” and that complete relief cannot be accorded among the current parties.

(Doc. 51 at 37 (quoting R.C. § 109.02)).

       Thus, the Court must first determine whether the state Attorney General is a

necessary party. See Sch. Dist. of City of Pontiac v. Sec’y of the U.S. Dep’t of Educ., 584


                                              76
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 77 of 82 PAGEID #: 1474




F.3d 253, 301 (6th Cir. 2009). The fact that the state attorney general is the “chief law

officer for the state and its departments” does not automatically make it a proper

defendant to a claim challenging the constitutionality of a state statute. See Children’s

Healthcare is a Legal Duty v. Deters, 92 F.3d 1412, 1416 (6th Cir. 1996) (“General

authority to enforce the laws of the state is not sufficient to make government officials

the proper parties to litigation challenging the law.”); Putnam v. Davies, 169 F.R.D. 89,

98 (S.D. Ohio 1998) (“It is well-settled that when a plaintiff seeks to challenge the

constitutionality of a state statute, the proper defendant for that suit is the state official or

agency that enforced the allegedly unconstitutional statute against the plaintiff.”). The

City does not assert that the Ohio Attorney General was involved in the enforcement of

R.C. § 2911.21 against the Plaintiffs and, therefore, the City has not demonstrated that

the Ohio Attorney General is a proper party, let alone a necessary party.

       The City’s reliance on R.C. § 2721.12 requiring plaintiffs “to provide timely

notice to the Attorney General of Ohio of their intent to assail the constitutionality of an

Ohio statute” is misplaced. This is a state procedural requirement applicable to lawsuits

brought in state court (or possibly cases in federal court based on diversity jurisdiction),

which do not impact this Court’s jurisdiction. Bell v. Marinko, 235 F. Supp. 2d 772, 780

(N.D. Ohio 2002). Notably, although the City asserts that it “is not a proper party,” it

does not seek dismissal on that basis; rather, it seeks dismissal only for failure to include

the state attorney general under Rule 12(b)(7). In addition, the City provides no

argumentation or case law to support the assertion that it is not a proper party.




                                               77
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 78 of 82 PAGEID #: 1475




       The City further argues in its reply brief that the complaint does not allege facts

putting it on notice that the vagueness claim is an “as applied” challenge (as it is

characterized by Plaintiffs in their response brief). Plaintiffs’ characterization of the

claim as an “as-applied” challenge is supported by the allegations in the complaint. The

complaint does not assert that Ohio’s criminal trespass statute is vague in all applications,

but rather that it is vague as applied to persons, including Plaintiffs, who seek shelter on

public property. (Doc. 47 at ¶ 162) (“R.C. § 2911.21 is unconstitutionally vague in that it

does not provide adequate notice that one might be subjected to a deprivation of their

liberty and property interest for sheltering in a public place . . . .”). Plaintiffs also allege

in the complaint that “[t]he City cites and arrests citizens experiencing homelessness for

criminal trespass on public property pursuant to R.C. § 2911.21.” (Id. at ¶ 56).

Consequently, the City has not demonstrated that dismissal of Plaintiffs’ vagueness claim

is appropriate on the basis of Rule 12(b)(7) for failure to join a necessary party or for

giving insufficient notice that this is an as-applied challenge under Rule 12(b)(6).

       J.      Sham Legal Process

       Plaintiffs’ third amended complaint brings a state-law claim against the Mayor of

Cincinnati under R.C. § 2921.52 for “sham legal process,” alleging that the state lawsuit

between the County and City resulting in entry of the Permanent Injunction was non-

adversarial. Because the lawsuit was between two friendly parties, Plaintiffs allege that

the state court lacked jurisdiction and that the resulting Permanent Injunction was

unlawfully issued, constituting a “sham legal process.” (Id. at ¶ 163). Ohio Revised

Code § 2921.52 prohibits “using sham legal process.” Sham legal process is defined as


                                               78
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 79 of 82 PAGEID #: 1476




an instrument that is not lawfully issued that purports to be a judgment or order of a court

(among other things) and is designed to make another person believe that it is lawfully

issued. R.C. § 2921.52(A)(4). The law further provides that:

       (B) No person shall, knowing the sham legal process to be sham legal
           process, do any of the following:

              (1) Knowingly issue, display, deliver, distribute, or otherwise use
                  sham legal process;

              (2) Knowingly use sham legal process to arrest, detain, search, or
                  seize any person or the property of another person;

              (3) Knowingly commit or facilitate the commission of an offense,
                  using sham legal process;

              (4) Knowingly commit a felony by using sham legal process.

R.C. § 2921.52.

       The complaint alleges that the Mayor “asked Defendant Hamilton County

Prosecutor to sue the City for failing to abate an alleged nuisance caused by the Third

Street Camp” and that “[k]nowing the parties shared a desire to remove the encampment,

Defendant Hamilton County Prosecutor nonetheless sought a temporary restraining order

and Permanent Injunction against the City to effect that removal without joining the

Plaintiffs in this action.” (Doc. 47 at ¶ 165). This allegation against the Mayor stems

from a press release he issued on August 3, 2018, in which he stated that he “asked for

and [] obtained the assistance of Hamilton County Prosecutor Joe Deters,” and that

“Prosecutor Deters [would] be filing actions in state court.” (Id. at ¶ 67). Subsequently,

on August 6, 2018, the Hamilton County Prosecutor filed a lawsuit against the City of




                                            79
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 80 of 82 PAGEID #: 1477




Cincinnati in state court, which concluded with issuance of the Permanent Injunction

prohibiting homeless encampments. (Id. at 68).

        The complaint alleges that the Permanent Injunction resulting from this non-

adversarial process constitutes a “sham legal process” and that “Defendants’ use of the

sham legal process caused Plaintiffs to suffer deprivation of their constitutional

rights . . . .” (Id. at ¶ 167).

        The Mayor asserts that this claim should be dismissed under Rule 12(b)(1) for lack

of standing, as Plaintiffs have not sufficiently alleged the “causation” element of

standing—that “the injury [is] fairly traceable to the challenged action of the defendant,

and not the result of the independent action of some third party not before the court.”

(Doc. 51 at 38) (citing Lujan, 504 U.S. at 560–61). The Mayor also argues that Plaintiffs

have not pled facts with sufficient specificity to support a plausible sham legal process

claim against the Mayor. (Id. at 37). For example, the Mayor asserts that the complaint

does not identify what action the Mayor took that would constitute “use” of a sham legal

process pursuant to § 2921.52(B). (Id. at 42–43).

        The Court agrees that the allegations in the complaint fail to adequately allege that

the Mayor used the sham legal process (the Permanent Injunction) to harm Plaintiffs.

Assuming the facts alleged in the complaint as true, the Mayor encouraged the initiation

of a non-adversarial lawsuit that resulted in the state court’s issuance of a sham legal

process—the Permanent Injunction. However, § 2921.52(B) states that “No person shall,

knowing the sham legal process to be sham legal process . . . (1) Knowingly issue,

display, deliver, distribute, or otherwise use sham legal process . . . .” (emphasis added);


                                             80
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 81 of 82 PAGEID #: 1478




see Bickerstaff v. Lucarelli, No. 1:14-cv-831, 2015 WL 1523990, at *5 (N.D. Ohio Apr.

2, 2015) (finding that the plaintiff failed to allege facts making it plausible that the

defendant used sham legal process pursuant to § 2921.52(B)). The City’s enforcement of

the injunction cannot be imputed to the Mayor based on his statement in the press release

prior to the issuance of the injunction. Because the complaint does not contain any facts

to support a finding that the Mayor used the Permanent Injunction (i.e., was personally

involved in its implementation), Plaintiffs have failed to allege a plausible sham legal

process claim against the Mayor under Rule 12(b)(6). 18

                                      IV. CONCLUSION

       Based upon the foregoing, Defendants’ motion to dismiss Plaintiffs’ third

amended complaint (Doc. 51) is GRANTED in part and DENIED in part as follows:

       1)      Defendants’ motion to dismiss is GRANTED as to Count I (to the extent
               Plaintiffs challenge Policy 12.111), Count II, Count V, Count VII, and
               Count XI; and

       2)      Defendants’ motion to dismiss is DENIED as to Count I (to the extent
               Plaintiffs challenge the Permanent Injunction), Count III, Count IV, Count
               VI, Count VIII, Count IX, and Count X. Those claims shall proceed.


18
   New Prospect Baptist Church’s petition for a writ of prohibition filed in the state court of
appeals challenged Judge Ruehlman’s jurisdiction to issue the Permanent Injunction on the basis
that the lawsuit between the County and City was non-adversarial. See State of Ohio ex rel. New
Prospect Baptist Church, 2019 WL 6977927, at *2. The state court of appeals rejected this
argument, holding that “[o]n the basis of the agreed facts, we hold that the parties to the
underlying action had adverse legal interests sufficient to confer jurisdiction on the respondent to
resolve a justiciable matter.” Id. at *3. Because the Court has found that Plaintiffs have failed to
state a plausible sham legal process claim under Rule 12(b)(6), the claimed preclusive effect of
the state court’s ruling need not be addressed by this Court. Moreover, the issue of preclusion
has not been raised or briefed by the parties, and it is unclear whether the parties had sufficiently
aligned interests to satisfy the privity requirement for collateral estoppel under Ohio law.




                                                 81
 Case: 1:18-cv-00541-TSB Doc #: 58 Filed: 08/13/20 Page: 82 of 82 PAGEID #: 1479




     IT IS SO ORDERED.

Date: 8/13/2020
                                                     Timothy S. Black
                                                     United States District Judge




                                       82
